 



EXHIBIT 10.2
 
AMENDED AND RESTATED FOUR-YEAR CREDIT AGREEMENT
Dated as of February 22, 2006
Among
THE WALT DISNEY COMPANY
as Borrower
and
THE FINANCIAL INSTITUTIONS NAMED HEREIN
as Lenders
and
BANC OF AMERICA SECURITIES LLC and CITIGROUP GLOBAL MARKETS, INC.
as Joint Lead Arrangers and Joint Book Managers
and
CITICORP USA, INC.
as Administrative Agent
and
BANK OF AMERICA, N.A.
as Syndication Agent
and
BARCLAYS BANK, PLC,
BNP PARIBAS SA , HSBC BANK USA, NATIONAL ASSOCIATION and
JPMORGAN CHASE BANK, N.A.
as Co-Documentation Agents
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
SECTION 1.01 Certain Defined Terms
    1  
SECTION 1.02 Computation of Time Periods
    12  
SECTION 1.03 Accounting Terms
    12  
 
       
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES
    13  
 
       
SECTION 2.01 The Advances
    13  
SECTION 2.02 Making the Advances
    13  
SECTION 2.03 Fees
    14  
SECTION 2.04 Reduction of the Commitments
    15  
SECTION 2.05 Repayment of Advances
    15  
SECTION 2.06 Interest on Advances
    15  
SECTION 2.07 Additional Interest on Eurocurrency Rate Advances
    16  
SECTION 2.08 Interest Rate Determination
    16  
SECTION 2.09 Optional Conversion of Advances
    17  
SECTION 2.10 Prepayments of Advances
    18  
SECTION 2.11 Increased Costs
    18  
SECTION 2.12 Illegality
    20  
SECTION 2.13 Payments and Computations
    20  
SECTION 2.14 Taxes
    21  
SECTION 2.15 Sharing of Payments, Etc.
    23  
SECTION 2.16 Mandatory Assignment by a Lender; Mitigation
    24  
SECTION 2.17 Evidence of Debt
    24  
SECTION 2.18 Use of Proceeds
    25  
SECTION 2.19 Increase in the Aggregate Commitments
    25  
SECTION 2.20 Extension of Termination Date
    26  
 
       
ARTICLE III CONDITIONS OF LENDING
    28  
 
       
SECTION 3.01 Conditions Precedent to Each Borrowing
    28  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    29  
 
       
SECTION 4.01 Representations and Warranties of the Borrower
    29  
SECTION 4.02 Additional Representations and Warranties of the Borrower as of
Each Increase Date and Each Extension Date
    30  
 
       
ARTICLE V COVENANTS OF THE BORROWER
    30  
 
       
SECTION 5.01 Affirmative Covenants
    30  
SECTION 5.02 Negative Covenants
    32  
 
       
ARTICLE VI EVENTS OF DEFAULT
    32  
 
       
SECTION 6.01 Events of Default
    32  
 
       
ARTICLE VII THE ADMINISTRATIVE AGENT
    34  
 
       
SECTION 7.01 Authorization and Action
    34  
SECTION 7.02 Administrative Agent’s Reliance, Etc.
    34  

 



--------------------------------------------------------------------------------



 



              Page  
SECTION 7.03 CUSA and Affiliates
    35  
SECTION 7.04 Lender Credit Decision
    35  
SECTION 7.05 Indemnification
    35  
SECTION 7.06 Successor Administrative Agent
    35  
 
       
ARTICLE VIII MISCELLANEOUS
    36  
 
       
SECTION 8.01 Amendments, Etc.
    36  
SECTION 8.02 Notices, Etc.
    36  
SECTION 8.03 No Waiver; Remedies
    38  
SECTION 8.04 Costs and Expenses
    38  
SECTION 8.05 Right of Set-off
    38  
SECTION 8.06 Binding Effect
    38  
SECTION 8.07 Assignments and Participations
    39  
SECTION 8.08 Indemnification
    41  
SECTION 8.09 Confidentiality
    42  
SECTION 8.10 Patriot Act
    42  
SECTION 8.11 Judgment
    42  
SECTION 8.12 Consent to Jurisdiction and Service of Process
    43  
SECTION 8.13 Substitution of Currency
    43  
SECTION 8.14 Governing Law
    43  
SECTION 8.15 Execution in Counterparts
    43  
SECTION 8.16 Severability
    44  

 



--------------------------------------------------------------------------------



 



SCHEDULE

         
Schedule I
  —   List of Applicable Lending Offices

EXHIBITS

         
Exhibit A
  —   Form of Notice of Borrowing
 
       
Exhibit B
  —   Form of Assignment and Acceptance

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED FOUR-YEAR CREDIT AGREEMENT
          AMENDED AND RESTATED FOUR-YEAR CREDIT AGREEMENT dated as of
February 22, 2006, among THE WALT DISNEY COMPANY, a Delaware corporation (the
“Borrower”), the banks, financial institutions and other institutional lenders
(the “Initial Lenders”) listed on the signature pages hereof under the heading
“The Initial Lenders”, CITICORP USA, INC., a Delaware corporation (“CUSA”), as
administrative agent (together with any successor administrative agent appointed
pursuant to Article VIII, the “Administrative Agent”) for the Lenders (as
hereinafter defined) hereunder, BANK OF AMERICA, N.A., as syndication agent (the
“Syndication Agent”), BANC OF AMERICA SECURITIES LLC and CITIGROUP GLOBAL
MARKETS, INC., as Joint Lead Arrangers and Joint Book Managers (the
"Arrangers”), and BARCLAYS BANK PLC, BNP PARIBAS SA, HSBC BANK USA, National
Association and JPMORGAN CHASE BANK, N.A., as co-documentation agents (the
“Co-Documentation Agents”) for the Lenders hereunder.
          WHEREAS, certain of the parties hereto previously entered into a
Five-Year Credit Agreement dated as of February 23, 2005 (the “Existing Credit
Agreement”) and whereas the parties hereto wish to amend the Existing Credit
Agreement with such amendment to be in the form of this Amended and Restated
Four-Year Credit Agreement.
          IN CONSIDERATION of the agreements herein contained, the parties
hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01 Certain Defined Terms.
          As used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):
     “ABC” means ABC, Inc., a New York corporation and a wholly owned Subsidiary
of the Borrower, or any successor thereto.
     “Administrative Agent” has the meaning specified in the recital of parties
to this Agreement.
     “Administrative Agent’s Account” means (a) in the case of Advances
denominated in Dollars, the account of the Administrative Agent maintained by
the Administrative Agent at the office of Citibank at 399 Park Avenue, New York,
New York 10043, and (b) in the case of Advances denominated in any Committed
Currency, such other account of the Administrative Agent as the Administrative
Agent shall notify in writing the Borrower and the Lenders from time to time.
     “Advance” means an advance by a Lender to the Borrower as part of a
Borrowing and refers to a Base Rate Advance or a Eurocurrency Rate Advance, each
of which shall be a “Type” of Advance.

 



--------------------------------------------------------------------------------



 



     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.
     “Agreement” means this Amended and Restated Four -Year Credit Agreement, as
it may be amended, supplemented or otherwise modified from time to time in
accordance with Section 8.01.
     “Anniversary Date” means February 22, 2007 and February 22 in each
succeeding calendar year occurring during the term of this Agreement.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent
and the Borrower, in substantially the form of Exhibit B hereto.
     “Assuming Lender” has the meaning specified in Section 2.19(d).
     “Assumption Agreement” has the meaning specified in Section 2.19(d)(ii).
     “Base Rate” means, for each day in any period, a fluctuating interest rate
per annum as shall be in effect from time to time, which rate per annum shall at
all times for such day during such period be equal to the higher of:
          (a) the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate in effect for such day; and
          (b) 0.50% per annum above the Federal Funds Rate for such day.
     “Base Rate Advance” means an Advance which bears interest as provided in
Section 2.06(a)(i).
     “Borrowing” means a borrowing consisting of simultaneous Advances of the
same Type made by each of the Lenders pursuant to Section 2.01.
     “Business Day” means a day of the year on which banks are not required or
authorized to close in Los Angeles, California, or New York City, New York, or
San Francisco, California, and, if the applicable Business Day relates to any
Eurocurrency Rate Advances, on which dealings are carried on in the London
interbank market.
     “Citibank” means Citibank, N.A., a national banking association.
     “Co-Documentation Agents” has the meaning specified in the recital of
parties to this Agreement.
     “Commitment” has the meaning specified in Section 2.01.
     “Commitment Date” has the meaning specified in Section 2.19(b).

2



--------------------------------------------------------------------------------



 



     “Commitment Increase” has the meaning specified in Section 2.19(a).
     “Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of Japan and lawful currency of
the European Economic and Monetary Union.
     “Consolidated EBITDA” means, for any period, (a) net income or net loss, as
the case may be, of the Borrower and its Subsidiaries on a consolidated basis
for such period, as determined in accordance with GAAP for such period, plus
(b) the sum of all amounts which, in the determination of such consolidated net
income or net loss, as the case may be, for such period, have been deducted for
(i) Consolidated Interest Expense, (ii) consolidated income tax expense,
(iii) consolidated depreciation expense, and (iv) consolidated amortization
expense, in each case determined in accordance with GAAP for such period.
     “Consolidated Interest Expense” means, for any period, total interest
expense of the Borrower and its Subsidiaries with respect to all outstanding
Debt of the Borrower and its Subsidiaries during such period, all as determined
on a consolidated basis for such period and in accordance with GAAP for such
period.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of another Type pursuant to Section 2.08 or
2.09.
     “CUSA” has the meaning specified in the recital of parties to this
Agreement.
     “Debt” means, with respect to any Person: (a) indebtedness for borrowed
money, (b) obligations evidenced by bonds, debentures, notes or other similar
instruments, (c) obligations to pay the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of
business), (d) obligations as lessee under leases which shall have been or
should be, in accordance with GAAP, recorded as capital leases and
(e) obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of any other Person of the kinds referred to in clauses (a) through
(d) above.
     “Declining Lender” has the meaning specified in Section 2.20(b).
     “Disney” means Disney Enterprises, Inc., a Delaware corporation and a
wholly owned Subsidiary of the Borrower, or any successor thereto.
     “Dollars” and the “$” sign each means lawful currency of the United States.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance, as the case may be, pursuant to which it became a Lender, or such
other office of such Lender as such Lender may from time to time specify to the
Borrower and the Administrative Agent for such purpose.
     “Effective Date” has the meaning specified in Section 8.06.
     “Eligible Assignee” means (a) a Lender or any Affiliate of a Lender or
(b) any bank or other financial institution, or any other Person, which has been
approved in writing by the Borrower and the Administrative Agent as an Eligible
Assignee for purposes of this Agreement;

3



--------------------------------------------------------------------------------



 



provided, however, that none of the Borrower’s approval or the Administrative
Agent’s approval shall be unreasonably withheld; and provided further, however,
that the Borrower may withhold its approval if the Borrower reasonably believes
that an assignment to such Eligible Assignee pursuant to Section 8.07 will
result in the incurrence of increased costs payable by the Borrower pursuant to
Section 2.11 or 2.14.
     “Environmental Claim” means any administrative, regulatory or judicial
action, suit, demand, claim, lien, notice or proceeding relating to any
Environmental Law or any Environmental Permit.
     “Environmental Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code or duly promulgated policy or rule of common law,
now or hereafter in effect, and in each case as amended, and any judicial or
administrative interpretation thereof, including any order, consent decree or
judgment, relating to the environment, health, safety or any Hazardous Material.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.
     “Equivalent” in Dollars of any Committed Currency on any date means the
equivalent in Dollars of such Committed Currency determined by using the quoted
spot rate at which the principal office of the Administrative Agent or one of
its Affiliates, in London, offers to exchange Dollars for such Committed
Currency in London at or about 4:00 P.M. (London time) (unless otherwise
indicated by the terms of this Agreement) on such date as is required pursuant
to the terms of this Agreement, and the “Equivalent” in any Committed Currency
of Dollars means the equivalent in such Committed Currency of Dollars determined
by using the quoted spot rate at which the principal office of the
Administrative Agent or one of its Affiliates, in London, offers to exchange
such Committed Currency for Dollars in London at or about 4:00 P.M. (London
time) (unless otherwise indicated by the terms of this Agreement) on such date
as is required pursuant to the terms of this Agreement.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.
     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended.
     “ERISA Event” means: (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation or (ii) the provisions of paragraph (1) of Section 4043(b)
of ERISA (without regard to paragraph (2) of such Section) are applicable with
respect to a contributing sponsor, as defined in Section 4001(a)(13) of ERISA,
of a Plan, and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA could reasonably be expected to occur with respect to
such Plan within the following 30 days; (b) the provision by the administrator
of any Plan of a notice of intent to terminate such Plan, pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (c) the cessation of
operations by the Borrower or any ERISA Affiliate at a facility in the
circumstances described in Section 4062(e) of ERISA; (d) the withdrawal by the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
for which it was a substantial employer, as defined in

4



--------------------------------------------------------------------------------



 



Section 4001(a)(2) of ERISA; (e) the failure by the Borrower or any ERISA
Affiliate to make a payment to a Plan described in Section 302(f)(1)(A) of
ERISA; (f) the adoption of an amendment to a Plan requiring the provision of
security to such Plan, pursuant to Section 307 of ERISA; or (g) the institution
by the Pension Benefit Guaranty Corporation of proceedings to terminate a Plan,
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
which is reasonably likely to constitute grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, a Plan.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurocurrency Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurocurrency Lending Office” opposite its name
on Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance, as the case may be, pursuant to which it became a Lender (or, if no
such office is specified, its Domestic Lending Office), or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent for such purpose.
     “Eurocurrency Rate” means, for any Interest Period for each Eurocurrency
Rate Advance comprising part of the same Borrowing, (a) the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Telerate Page 3750 (or any successor page) as the London interbank offered rate
for deposits in Dollars or the applicable Committed Currency, as the case may
be, at 11:00 A.M. (London time) two Business Days before the first day of such
Interest Period for a period equal to such Interest Period divided by (b) a
percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage for such
Interest Period (provided, that, if for any reason such rate is not available,
the term “Eurocurrency Rate” shall mean, for any Interest Period for each
Eurocurrency Rate Advance comprising part of the same Borrowing, (a) an interest
rate per annum equal to the average (rounded upward to the nearest whole
multiple of 1/16 of 1% per annum, if such average is not such a multiple) of the
rate per annum at which deposits in Dollars or the applicable Committed
Currency, as the case may be, are offered by the principal office of each of the
Reference Banks in London, England to prime banks in the London interbank market
at 11:00 A.M. (London time) two Business Days before the first day of such
Interest Period for a period equal to such Interest Period and in an amount
substantially equal to such Reference Bank’s (or, in the case of Citibank,
CUSA’s) Eurocurrency Rate Advance comprising part of such Borrowing divided by
(b) a percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage
for such Interest Period). In the event that the Eurocurrency Rate is to be
determined by the Reference Banks, the Eurocurrency Rate for any Interest Period
for each Eurocurrency Rate Advance comprising part of the same Borrowing shall
be determined by the Administrative Agent on the basis of applicable rates
furnished to and received by the Administrative Agent from the Reference Banks
two Business Days before the first day of such Interest Period, subject,
however, to the provisions of Section 2.08.
     “Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency which bears interest as provided in Section 2.06(a)(ii).
     “Eurocurrency Rate Margin” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

5



--------------------------------------------------------------------------------



 



          Public Debt Rating          S&P/Moody’s   Applicable Margin
Level 1
       
A+/A1 or above
    0.135 %
 
       
Level 2
       
Lower than A+/A1 but
at least A/A2
    0.145 %
 
       
Level 3
       
Lower than A/A2 but
at least A-/A3
    0.160 %
 
       
Level 4
       
Lower than A-/A3 but
at least BBB+/Baa1
    0.195 %
 
       
Level 5
       
Lower than BBB+/Baa1 but at least BBB/Baa2
    0.325 %
 
       
Level 6
       
Lower than BBB/Baa2 or no Public Debt Rating in effect
    0.500 %

     “Eurocurrency Rate Reserve Percentage” means, with respect to any Lender
for any Interest Period for any Eurocurrency Rate Advance, the reserve
percentage applicable during such Interest Period (or, if more than one such
percentage shall be so applicable, the daily average of such percentages for
those days in such Interest Period during which any such percentage shall be so
applicable) under regulations issued from time to time by the Board of Governors
of the Federal Reserve System (or any successor thereto) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for such Lender with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurocurrency Rate Advances is
determined) having a term equal to such Interest Period.
     “Euro Disney Entity” means any Subsidiary of the Borrower and any other
Person whose equity securities or interests are owned, directly or indirectly,
in whole or in part, by the Borrower or any of its Subsidiaries, the primary
business of which is the direct or indirect ownership, management, operation,
design, construction and/or financing of the recreational, commercial and
residential facilities and complex, or any part thereof or any addition thereto,
commonly known as ‘Euro Disney’, ‘Euro Disneyland’ or ‘Disneyland Resort Paris’,
located in Marne-la-Vallée, France, which Subsidiaries and other Persons
include, without limitation, as of the date hereof, Euro Disney Investments,
Inc., EDL S.N.C. Corporation, Euro Disney Associes SCA, Euro Disneyland SNC,
Euro Disney SCA, Euro Disneyland Participations S.A., Euro Disney S.A.S., EDL
Holding Company, EDL Participations S.A., Centre de Congres Newport S.A.S., Euro
Disneyland Imagineering S.a.r.l., Societe de Gerance d’Euro Disneyland SA., EDL
Corporation S.A.S., Euro Disney Investments S.A.S., Euro Disney Commandité
S.A.S. and EDL Hotels S.C.A..
     “Events of Default” has the meaning specified in Section 6.01.
     “Excluded Entity” means each of the Euro Disney Entities, the Hong Kong
Disneyland Entities and the Specified Project Entities.

6



--------------------------------------------------------------------------------



 



     “Extension Date” has the meaning specified in Section 2.20(b).
     “Extending Lender” has the meaning specified in Section 2.20(b).
     “Facility Fee Percentage” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

          Public Debt Rating          S&P/Moody’s   Percentage
Level 1
       
A+/A1 or above
    0.045 %
 
       
Level 2
       
Lower than A+/A1 but
at least A/A2
    0.055 %
 
       
Level 3
       
Lower than A/A2 but
at least A-/A3
    0.065 %
 
       
Level 4
       
Lower than A-/A3 but
at least BBB+/Baa1
    0.080 %
 
       
Level 5
       
Lower than BBB+/Baa1 but at least BBB/Baa2
    0.125 %
 
       
Level 6
       
Lower than BBB/Baa2 or no Public Debt Rating in effect
    0.150 %

     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
     “Five-Year Credit Agreement” means the Amended and Restated Five-Year
Credit Agreement dated as of February 22, 2006 among the Borrower, the banks,
financial institutions and other institutional lenders party thereto, the
Issuing Banks (as defined therein), CUSA, as administrative agent thereunder,
Bank of America, N.A., as syndication agent, Banc of America Securities LLC and
Citigroup Global Markets, Inc., as joint lead arrangers and joint book managers,
and Barclays Bank Plc, BNP Paribas SA, HSBC Bank USA, National Association and
JPMorgan Chase Bank, N.A., as co-documentation agents thereunder, as such
agreement may be amended, supplemented or otherwise modified hereafter from time
to time.
     “GAAP” means generally accepted accounting principles consistent with those
applied in the preparation of the audited financial statements referred to in
Section 4.01(c) dated October 1, 2005, subject, however, to the provisions of
Section 1.03.
     “Hazardous Material” means (a) any petroleum or petroleum product, natural
or synthetic gas, asbestos in any form that is or could become friable, urea
formaldehyde foam

7



--------------------------------------------------------------------------------



 



insulation, or radon gas, (b) any substance defined as or included in the
definition of “hazardous substances”, “hazardous wastes”, “hazardous materials”,
“toxic substances”, “contaminants” or “pollutants”, or words of similar import,
under any applicable Environmental Law or (c) any other substance exposure to
which is regulated by any governmental or regulatory authority.
     “Hong Kong Disneyland Entity” means any Subsidiary of the Borrower and any
other Person whose equity securities or interests are owned, directly or
indirectly, in whole or in part, by the Borrower or any of its Subsidiaries, the
primary business of which is the direct or indirect ownership, management,
operation, design, construction and/or financing of the recreational and
commercial facilities and complex, or any part thereof or any addition thereto,
commonly known as ‘Hong Kong Disney’, ‘Hong Kong Disneyland’ or ‘Disneyland
Resort Hong Kong’ located at Penny’s Bay on Lantau Island, Hong Kong, which
Subsidiaries and other Persons include, without limitation, as of the date
hereof, Hongkong International Theme Parks Limited, Hong Kong Disneyland
Management Limited, and Walt Disney Holdings (Hong Kong) Limited.
     “Increase Date” has the meaning specified in Section 2.19(a).
     “Increasing Lender” has the meaning specified in Section 2.19(b).
     “Indemnified Matters” has the meaning specified in Section 8.08.
     “Indemnified Party” has the meaning specified in Section 8.08.
     “Initial Lenders” has the meaning specified in the recital of parties to
this Agreement.
     “Interest Period” means, for each Eurocurrency Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurocurrency
Rate Advance or on the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three, six or, if generally available to all of the Lenders, nine or twelve
months as the Borrower may, upon notice received by the Administrative Agent not
later than (x) 11:00 A.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period for each Eurocurrency Rate Advance
denominated in any Committed Currency, or (y) 1:00 P.M. (New York City time) on
the third Business Day prior to the first day of such Interest Period for each
Eurocurrency Rate Advance denominated in Dollars, select; provided, however,
that:
     (i) Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;
     (ii) whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next succeeding calendar month, the last day of such Interest Period shall
occur on the immediately preceding Business Day;
     (iii) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar

8



--------------------------------------------------------------------------------



 



month that succeeds such initial calendar month by the number of months equal to
the number of months in such Interest Period, such Interest Period shall end on
the last Business Day of such succeeding calendar month; and
     (iv) the Borrower may not select for any Advance any Interest Period which
ends after the scheduled Termination Date then in effect.
     “IRS” has the meaning specified in Section 2.14(e).
     “Lenders” means, collectively, each Initial Lender, to the extent
applicable, each Assuming Lender that shall become a party hereto pursuant to
Section 2.19 or 2.20 and each Eligible Assignee that shall become a party hereto
pursuant to Section 8.07; provided, however, that for purposes of any
determination to be made under Section 2.07, 2.11, 2.12 or 8.04(b) with respect
to CUSA, in its capacity as Lender, the term “Lenders” shall be deemed to
include Citibank.
     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, or any other type of preferential arrangement which has the same
effect as a lien or security interest.
     “Majority Lenders” means, at any time, Lenders owed at least a majority in
interest of the aggregate unpaid principal amount of the Advances owing to the
Lenders at such time, or, if no such principal amount is outstanding at such
time, Lenders having at least a majority in interest of the Commitments at such
time; provided, however, that neither the Borrower nor any of its Affiliates, if
a Lender, shall be included in the determination of the Majority Lenders at any
time.
     “Material Subsidiary” means, at any date of determination, a Subsidiary of
the Borrower that, either individually or together with its Subsidiaries, taken
as a whole, has total assets exceeding $100,000,000 on such date.
     “Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower on or immediately
prior to such date.
     “Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
     “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (ii) was so maintained and in respect of which the
Borrower or an ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
     “Note” has the meaning specified in Section 2.17.
     “Notice of Borrowing” has the meaning specified in Section 2.02(a).
     “Other Taxes” has the meaning specified in Section 2.14(b).

9



--------------------------------------------------------------------------------



 



     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56 and all other laws and regulations relating to money-laundering and
terrorist activities.
     “Payment Office” means, for any Committed Currency, such office of Citibank
as shall be from time to time selected by the Administrative Agent and notified
by the Administrative Agent to the Borrower and the Lenders.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture or other entity, or a government or any political subdivision or agency
thereof.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Public Debt Rating” means, as of any date of determination, the higher
rating that has been most recently announced by either S&P or Moody’s, as the
case may be, for any class of non-credit enhanced long-term senior unsecured
public debt issued by the Borrower. For purposes of the foregoing, (a) if only
one of S&P and Moody’s shall have in effect a Public Debt Rating, the
Eurocurrency Rate Margin and the Facility Fee Percentage shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Eurocurrency Rate Margin and the Facility Fee
Percentage will be set in accordance with Level 6 under the definition of
“Eurocurrency Rate Margin” or “Facility Fee Percentage”, as the case may be;
(c) if the ratings established by S&P and Moody’s shall fall within different
levels, the Eurocurrency Rate Margin and the Facility Fee Percentage shall be
based upon the higher rating; (d) if any rating established by S&P or Moody’s
shall be changed, such change shall be effective as of the date on which such
change is first announced publicly by the rating agency making such change; and
(e) if S&P or Moody’s shall change the basis on which ratings are established,
each reference to the Public Debt Rating announced by S&P or Moody’s, as the
case may be, shall refer to the then equivalent rating by S&P or Moody’s, as the
case may be.
     “Reference Banks” means Citibank, Bank of America, N.A., Barclays Bank Plc
and BNP Paribas, or, in the event that fewer than two of such banks remain
Lenders hereunder at any time, any other commercial bank designated by the
Borrower and approved by the Majority Lenders as constituting a “Reference Bank”
hereunder.
     “Register” has the meaning specified in Section 8.07(c).
     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc., or any successor thereto.
     “SEC” has the meaning specified in Section 5.01(e)(i).
     “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
Borrower or an ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (ii) was so maintained and in respect of which the Borrower
or an ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
     “Specified Project Entity” means:

10



--------------------------------------------------------------------------------



 



     (a) DVD Financing, Inc.;
     (b) each Affiliate of the Borrower organized after February 25, 2004 (the
“Organization Date”) (or whose business commenced after the Organization Date)
and any other Person organized after the Organization Date (or whose business
commenced after the Organization Date) whose equity securities or interests are
owned, directly or indirectly, in whole or in part, by the Borrower or any of
its Subsidiaries, in each case, if:
     (i) such Affiliate or other Person has incurred Debt for the purpose of
financing all or a part of the costs of the acquisition, construction,
development or operation of a particular project (“Project Debt”);
     (ii) except for customary guaranties, keep-well agreements and similar
credit and equity support arrangements in respect of Project Debt incurred by
such Affiliate or other Person from the Borrower or any of its Subsidiaries not
in excess of $150,000,000 or from third parties, the source of repayment of such
Project Debt is limited to the assets and revenues of such particular project
(or, if such particular project comprises all or substantially all of the assets
of such Affiliate or other Person, the assets and revenues of such Affiliate or
other Person); and
     (iii) the property over which Liens are granted to secure such Project
Debt, if any, consists solely of the assets and revenues of such particular
project or the equity securities or interests of such Affiliate or other Person
or a Subsidiary of the Borrower referred to in clause (c) below; and
     (c) each Affiliate of the Borrower organized after the Organization Date
(or whose business commenced after the Organization Date) whose equity
securities or interests are owned, directly or indirectly, in whole or in part,
by the Borrower or any of its Subsidiaries, the primary business of which is the
direct or indirect ownership, management or operation of, or provision of
services to, any Affiliate or other Person referred to in clause (b) above.
     “Subsidiary” means with respect to any Person, any (a) corporation (or
foreign equivalent) other than an Excluded Entity or (b) general partnership,
limited partnership or limited liability company (or foreign equivalent) other
than an Excluded Entity (each, a “Non-Corporate Entity”), in either case, of
which more than 50% of the outstanding capital stock (or comparable interest)
having ordinary voting power (irrespective of whether at the time capital stock
(or comparable interest) of any other class or classes of such corporation or
Non-Corporate Entity shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly (through one or more
Subsidiaries) owned by such Person. In the case of a Non-Corporate Entity, a
Person shall be deemed to have more than 50% of interests having ordinary voting
power only if such Person’s vote in respect of such interests comprises more
than 50% of the total voting power of all such interests in such Non-Corporate
Entity. For purposes of this definition, any managerial powers or rights
comparable to managerial powers afforded to a Person solely by reason of such
Person’s ownership of general partner or comparable interests (or foreign
equivalent) shall not be deemed to be ‘interests having ordinary voting power’.
     “Taxes” has the meaning specified in Section 2.14(a).
     “Termination Date” means the earlier of (a) February 22, 2010, subject to
the extension thereof pursuant to Section 2.20, and (b) the date of termination
in whole of the aggregate Commitments pursuant to Section 2.04 or 6.01;
provided, however, that the Termination Date of

11



--------------------------------------------------------------------------------



 



any Lender that is a Declining Lender in connection with any requested extension
pursuant to Section 2.20 shall be the Termination Date in effect immediately
prior to the applicable Extension Date for all purposes of this Agreement.
     “Type” has the meaning specified in the definition of “Advance”.
     “United States” and “U.S.” each means the United States of America.
     “Utilization Fee” has the meaning specified in Section 2.03(b).
     “Utilization Fee Percentage” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

          Public Debt Rating          S&P/Moody’s   Percentage
Level 1
       
A+/A1 or above
    0.050 %
 
       
Level 2
       
Lower than A+/A1 but
at least A/A2
    0.050 %
 
       
Level 3
       
Lower than A/A2 but
at least A-/A3
    0.075 %
 
       
Level 4
       
Lower than A-/A3 but
at least BBB+/Baa1
    0.075 %
 
       
Level 5
       
Lower than BBB+/Baa1 but at least BBB/Baa2
    0.100 %
 
       
Level 6
       
Lower than BBB/Baa2 or no Public Debt Rating in effect
    0.100 %

          SECTION 1.02 Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.
          SECTION 1.03 Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP; provided, however,
that if any changes in accounting principles from those used in the preparation
of the financial statements referred to in Section 4.01(c) dated October 1, 2005
hereafter occur by reason of the promulgation of rules, regulations,
pronouncements, opinions or other requirements of the Financial Accounting
Standards Board or the American Institute of Certified Public Accountants (or
successors thereto or agencies with similar functions) and result in a change in
the method of calculation of financial covenants or the terms related thereto
contained in this Agreement, the Borrower shall, at its option, (i) furnish to
the Administrative Agent, together with each delivery of the consolidated
financial statements of the Borrower and its subsidiaries required to be
delivered pursuant to Section 5.01(e), a written reconciliation setting forth
the differences that would have resulted if such financial statements had been
prepared utilizing accounting principles and policies in conformity with those
used to prepare the financial statements referred to in Section 4.01(c) dated
October 1, 2005 or (ii) enter into negotiations with the Administrative Agent
and

12



--------------------------------------------------------------------------------



 



the Lenders to amend such financial covenants or terms equitably to reflect such
changes so that the criteria for evaluating the financial condition of the
Borrower and its subsidiaries shall be the same after such changes as if such
changes had not been made; provided, however, that at all times in the case of
clause (i) above, and in the case of clause (ii) above until the amendment
referred to in such clause (ii) becomes effective, all covenants and related
calculations under this Agreement shall be performed, observed and determined as
though no such changes in accounting principles had been made.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
          SECTION 2.01 The Advances. Each Lender severally agrees, on the terms
and conditions hereinafter set forth, to make Advances to the Borrower from time
to time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount (based in respect of any Advances
denominated in a Committed Currency on the Equivalent in Dollars determined on
the date of delivery of the applicable Notice of Borrowing) not to exceed at any
time outstanding the Dollar amount set forth opposite such Lender’s name on the
signature pages hereof or, if such Lender has become a Lender hereunder pursuant
to an Assumption Agreement, the Dollar amount set forth as the Commitment of
such Lender in such Assumption Agreement or, if such Lender has entered into an
Assignment and Acceptance the Dollar amount set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 8.07(c), as
such amount may be reduced pursuant to Section 2.04 or increased pursuant to
Section 2.19 (such Lender’s "Commitment”), provided, that, the Lenders shall not
be obligated to, and shall not, make any Advances as part of a Borrowing if
after giving effect to such Borrowing the sum of the then outstanding aggregate
amount of all Borrowings shall exceed the aggregate amount of the Commitments
then in effect. Each Borrowing shall be in an aggregate amount of $5,000,000 or
an integral multiple of $1,000,000 in excess thereof (or the Equivalent thereof
in any Committed Currency determined on the date of delivery of the applicable
Notice of Borrowing). Except as provided in Section 2.02(b), each Borrowing
shall consist of Advances of the same Type made on the same day by the Lenders
ratably according to their respective Commitments. Within the limits of each
Lender’s Commitment, the Borrower from time to time may borrow under this
Section 2.01, prepay pursuant to Section 2.10 and reborrow under this
Section 2.01.
          SECTION 2.02 Making the Advances. (a) Each Borrowing shall be made on
notice, given not later than (x) 11:00 A.M. (New York City time) on the same
Business Day as the date of a proposed Borrowing comprised of Base Rate
Advances, (y) 11:00 A.M. (New York City time) on the third Business Day prior to
the date of a proposed Borrowing comprised of Eurocurrency Rate Advances
denominated in any Committed Currency, or (z) 1:00 P.M. (New York City time) on
the third Business Day prior to the date of a proposed Borrowing comprised of
Eurocurrency Rate Advances denominated in Dollars, by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telecopier. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
by telecopier, or by telephone, confirmed immediately by telecopier, in
substantially the form of Exhibit A hereto, specifying therein the requested
(i) date of such Borrowing (which shall be a Business Day), (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing comprised of Eurocurrency Rate Advances,
initial Interest Period and currency for each such Advance. Each Lender shall,
before (A) 1:00 P.M. (New York City time) on the date of such Borrowing
consisting of Advances denominated in Dollars or (B) 1:00 P.M. (London time) on
the date of such Borrowing consisting of Advances denominated in any Committed
Currency, make available for the account of its Applicable Lending Office to the
Administrative Agent at the Administrative Agent’s Account, in same day funds,
such Lender’s ratable portion of such Borrowing. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the Borrower at the office where the Administrative Agent’s Account
is maintained.

13



--------------------------------------------------------------------------------



 



          (b) Anything in subsection (a) above or Section 2.01 to the contrary
notwithstanding, the Borrower may not select Eurocurrency Rate Advances for any
Borrowing if the aggregate amount of such Borrowing is less than $20,000,000 (or
the Equivalent thereof in any Committed Currency determined on the date of
delivery of the applicable Notice of Borrowing) or if the obligation of the
Lenders to make Eurocurrency Rate Advances shall be suspended at such time
pursuant to Section 2.08.
          (c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing which the related Notice of Borrowing
specifies as to be comprised of Eurocurrency Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss, cost or expense incurred
by reason of the liquidation or redeployment of deposits or other funds acquired
by such Lender to fund the Advance to be made by such Lender as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.
          (d) Unless the Administrative Agent shall have received notice from a
Lender on or prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that any Lender shall not have
so made such ratable portion available to the Administrative Agent, such Lender
agrees to pay to the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the Borrower until the date such amount is paid to the
Administrative Agent, at (A) the Federal Funds Rate in the case of Advances
denominated in Dollars or (B) the cost of funds incurred by the Administrative
Agent in respect of such amount in the case of Advances denominated in Committed
Currencies; provided, however, that (i) within two Business Days after any
Lender shall fail to make such ratable portion available to the Administrative
Agent, the Administrative Agent shall notify the Borrower of such failure and
(ii) if such Lender shall not have paid such corresponding amount to the
Administrative Agent within two Business Days after such demand is made of such
Lender by the Administrative Agent, the Borrower agrees to repay to the
Administrative Agent forthwith, upon demand by the Administrative Agent to the
Borrower, such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at the interest rate applicable at
the time to Advances comprising such Borrowing. If and to the extent such
corresponding amount shall be paid by such Lender to the Administrative Agent in
accordance with this Section 2.02(d), such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes of this Agreement.
          (e) The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.
          SECTION 2.03 Fees. (a) Facility Fee. The Borrower agrees to pay to
each Lender a facility fee on the average daily amount (whether used or unused)
of such Lender’s Commitment (i) in the case of each Initial Lender, from the
Effective Date, or (ii) in the case of any Lender other than the Initial Lender,
the effective date specified in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, until, in each case, the
Termination Date, payable quarterly in arrears on the first Business Day of each
January, April, July and October during the term of such

14



--------------------------------------------------------------------------------



 



Lender’s Commitment, commencing April 1, 2006, and on the Termination Date, at
the rate per annum equal to the Facility Fee Percentage in effect from time to
time.
          (b) Utilization Fee. For each day on which the outstanding Advances
exceed 50% of the Commitments, the Borrower agrees to pay to the Agent for the
account of each Lender, a utilization fee equal to the quotient obtained by
dividing (A) the product of (1) the difference between the aggregate outstanding
Advances on such day and the outstanding Base Rate Advances on such day and
(2) the Utilization Fee Percentage by (B) 365 (or, for any such day in a leap
year, 366). This Utilization Fee shall be paid quarterly in arrears on the first
Business Day of each January, April, July and October of each year, and on the
Termination Date.
          SECTION 2.04 Reduction of the Commitments. The Borrower shall have the
right, upon at least three Business Days’ notice to the Administrative Agent, to
terminate in whole or reduce ratably in part the unused portions of the
respective Commitments of the Lenders; provided that each partial reduction
shall be in the aggregate amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof and; provided, further, that after giving effect to
any such partial reduction, the total Commitments shall not be less than the
then outstanding aggregate amount of Advances. Once terminated, such Commitments
may not be reinstated.
          SECTION 2.05 Repayment of Advances. The Borrower shall repay to each
Lender on the Termination Date the aggregate principal amount of the Advances
owing to such Lender on such date.
          SECTION 2.06 Interest on Advances. (a) Scheduled Interest. The
Borrower shall pay to each Lender interest on the unpaid principal amount of
each Advance owing to such Lender from the date of such Advance until such
principal amount shall be paid in full, at the following rates per annum:
          (i) Base Rate Advances. During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the Base Rate in effect
from time to time, payable quarterly in arrears on the first Business Day of
each January, April, July and October during such periods and on the date such
Base Rate Advance shall be Converted or paid in full and, for the avoidance of
doubt, a Utilization Fee shall not be payable during such periods as such
Advance is a Base Rate Advance.
          (ii) Eurocurrency Rate Advances. During such periods as such Advance
is a Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurocurrency Rate for
such Interest Period for such Advance and (B) the Eurocurrency Rate Margin in
effect from time to time, payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
the date which occurs three months and, if applicable, six months, nine months
and twelve months after the first day of such Interest Period and on the date
such Eurocurrency Rate Advance shall be Converted or paid in full.
          (b) Default Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance that is not paid when due and on the unpaid
amount of all interest, fees and other amounts payable hereunder that is not
paid when due, payable on demand, at a rate per annum equal at all times to
(i) in the case of any amount of principal, the greater of (x) 2% per annum
above the rate per annum required to be paid on such Advance immediately prior
to the date on which such amount became due and (y) 2% per annum above the Base
Rate in effect from time to time and (ii) to the fullest extent permitted by
law, in the case of all other amounts, 2% per annum above the Base Rate in
effect from time to time.

15



--------------------------------------------------------------------------------



 



          SECTION 2.07 Additional Interest on Eurocurrency Rate Advances. The
Borrower shall pay to each Lender, so long as such Lender shall be required
under regulations of the Board of Governors of the Federal Reserve System to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities, additional interest on the unpaid principal
amount of each Eurocurrency Rate Advance of such Lender, from the date of such
Advance until such principal amount is paid in full, at an interest rate per
annum equal at all times to the remainder obtained by subtracting (i) the
Eurocurrency Rate for the applicable Interest Period for such Advance from
(ii) the rate obtained by dividing such Eurocurrency Rate by a percentage equal
to 100% minus the Eurocurrency Rate Reserve Percentage of such Lender for such
Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest shall be determined by such Lender and
notified in reasonable detail to the Borrower through the Administrative Agent.
          SECTION 2.08 Interest Rate Determination. (a) To the extent required,
each Reference Bank agrees to furnish to the Administrative Agent timely
information for the purpose of determining each Eurocurrency Rate. If any one or
more of the Reference Banks shall not furnish such timely information to the
Administrative Agent for the purpose of determining such interest rate, the
Administrative Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Banks.
          (b) The Administrative Agent shall give prompt notice to the Borrower
and the Lenders of the applicable interest rate determined by the Administrative
Agent for purposes of Section 2.06(a)(i) or (a)(ii), and, if applicable, the
rate, if any, furnished by each Reference Bank for the purpose of determining
the applicable interest rate under Section 2.06(a)(ii).
          (c) If fewer than two Reference Banks furnish timely information to
the Administrative Agent for purposes of determining the Eurocurrency Rate for
any Eurocurrency Rate Advances, (i) the Administrative Agent shall forthwith
notify the Borrower and the Lenders that the interest rate cannot be determined
for such Eurocurrency Rate Advances, (ii) each such Advance will automatically,
on the last day of the then existing Interest Period therefor, Convert into a
Base Rate Advance (or, if such Advance is then a Base Rate Advance, will
continue as a Base Rate Advance), and (iii) the obligation of the Lenders to
make, or to Convert Advances into, Eurocurrency Rate Advances shall be suspended
until the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist.
          (d) If, with respect to any Eurocurrency Rate Advances, the Majority
Lenders notify the Administrative Agent that (i) they are unable to obtain
matching deposits in the London inter-bank market at or about 11:00 A.M. (London
time) on the second Business Day before the making of a Borrowing in sufficient
amounts to fund their respective Eurocurrency Rate Advances as a part of such
Borrowing during its Interest Period or (ii) the Eurocurrency Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Majority Lenders (which cost each such Majority Lender reasonably determines in
good faith is material) of making, funding or maintaining their respective
Eurocurrency Rate Advances for such Interest Period, the Administrative Agent
shall forthwith so notify the Borrower and the Lenders, whereupon, unless the
Eurocurrency Rate Margin shall be increased to reflect such costs as determined
by such Majority Lenders and as agreed by the Borrower, (A) the obligation of
the Lenders to make, or to Convert Base Rate Advances into, Eurocurrency Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist, and (B) the Borrower will, on the last day of the then existing
Interest Period therefor, (1) if such Eurocurrency Rate Advances are denominated
in Dollars, either (x) prepay such Advances or (y) Convert such Advances into
Base Rate Advances and (2) if such Eurocurrency Rate Advances are denominated in
any Committed Currency, either (x) prepay such Advances or (y) redenominate such
Advances into an Equivalent amount of Dollars and Convert

16



--------------------------------------------------------------------------------



 



such Advances into Base Rate Advances. The Administrative Agent shall use
reasonable efforts to determine from time to time whether the circumstances
causing such suspension no longer exist and, promptly after the Administrative
Agent knows that the circumstances causing such suspension no longer exist, the
Administrative Agent shall so notify the Borrower and the Lenders.
          (e) If the Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of "Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Lenders and
such Advances will automatically, on the last day of the then existing Interest
Period therefor, (i) if such Eurocurrency Rate Advances are denominated in
Dollars, be Converted into Base Rate Advances and (ii) if such Eurocurrency Rate
Advances are denominated in a Committed Currency, be redenominated into an
Equivalent amount of Dollars and be Converted into Base Rate Advances.
          (f) On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $20,000,000, such Eurocurrency Rate
Advances shall automatically Convert into Base Rate Advances and, on and after
such date, the right of the Borrower to Convert such Advances into Eurocurrency
Rate Advances shall terminate; provided, however, that if and so long as each
such Eurocurrency Rate Advance shall have the same Interest Period as
Eurocurrency Rate Advances comprising another Borrowing or Borrowings, and the
aggregate unpaid principal amount of all such Eurocurrency Rate Advances shall
equal or exceed $20,000,000, the Borrower shall have the right to continue all
such Eurocurrency Rate Advances as, or to Convert all such Advances into,
Eurocurrency Rate Advances having such Interest Period.
          (g) Upon the occurrence and during the continuance of any Event of
Default under Section 6.01(a), (i) each Eurocurrency Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advances are denominated in Dollars, be Converted
into Base Rate Advances and (B) if such Eurocurrency Rate Advances are
denominated in any Committed Currency, be redenominated into an Equivalent
amount of Dollars and be Converted into Base Rate Advances and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurocurrency
Rate Advances shall be suspended.
          SECTION 2.09 Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than
(i) 11:00 A.M. (New York City time) on the same Business Day as the date of the
proposed Conversion in the case of a Conversion of Eurocurrency Rate Advances
into Base Rate Advances, and (ii) 1:00 P.M. (New York City time) on the third
Business Day prior to the date of the proposed Conversion in the case of a
Conversion of Base Rate Advances into Eurocurrency Rate Advances or of
Eurocurrency Rate Advances of one Interest Period into Eurocurrency Rate
Advances of another Interest Period, as the case may be, and subject to the
provisions of Sections 2.08, 2.09 and 2.12, Convert all Advances denominated in
Dollars of one Type comprising the same Borrowing into Advances denominated in
Dollars of the other Type; provided, however, that any Conversion of any
Eurocurrency Rate Advances into Base Rate Advances or into Eurocurrency Rate
Advances of another Interest Period shall be made on, and only on, the last day
of an Interest Period for such Eurocurrency Rate Advances. Promptly upon receipt
from the Borrower of a notice of a proposed Conversion hereunder, the
Administrative Agent shall give notice of such proposed Conversion to each
Lender. Each such notice of a Conversion shall, within the restrictions set
forth above, specify (x) the date of such Conversion (which shall be a Business
Day), (y) the Advances to be Converted, and (z) if such Conversion is into
Eurocurrency Rate Advances, the duration of the initial Interest Period for each
such Advance. The Borrower may Convert all Eurocurrency Rate Advances of any one
Lender into Base Rate Advances of such Lender in accordance with the provisions
of Section 2.12 by complying with the procedures set forth therein and in this
Section 2.09 as though each reference in this Section 2.09 to Advances
denominated in Dollars of any Type was to such Advances of such Lender. Each
such notice of Conversion shall, subject to the provisions of Sections 2.08 and
2.12, be irrevocable and binding on the Borrower.

17



--------------------------------------------------------------------------------



 



Advances denominated in Dollars of any Type was to such Advances of such Lender.
Each such notice of Conversion shall, subject to the provisions of Sections 2.08
and 2.12, be irrevocable and binding on the Borrower.
          SECTION 2.10 Prepayments of Advances. (a) Optional. The Borrower may,
upon not less than (i) the same Business Day’s notice to the Administrative
Agent received not later than 11:00 A.M. (New York City time) in the case of
Borrowings consisting of Base Rate Advances, (ii) three Business Days’ notice to
the Administrative Agent received not later than 11:00 A.M. (New York City time)
in the case of Borrowings consisting of Eurocurrency Rate Advances denominated
in any Committed Currency, or (iii) three Business Days’ notice to the
Administrative Agent received not later than 1:00 P.M. (New York City time) in
the case of Borrowings consisting of Eurocurrency Rate Advances denominated in
Dollars, stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amounts of the Advances constituting part of the same
Borrowings in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$1,000,000 or an integral multiple of $1,000,000 in excess thereof (or the
Equivalent thereof in a Committed Currency determined on the date notice of
prepayment is given), and (y) in the case of any such prepayment of Eurocurrency
Rate Advances, the Borrower shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 8.04(b).
          (b) Mandatory. (i) If, the Administrative Agent notifies the Borrower
in writing that, on any date, the sum of (A) the aggregate principal amount of
all Advances denominated in Dollars then outstanding and (B) the Equivalent in
Dollars (determined on the third Business Day prior to such date) of the
aggregate principal amount of all Advances denominated in Committed Currencies
then outstanding exceeds 102% of the aggregate Commitments of the Lenders on
such date, the Borrower shall, within two Business Days after receipt of such
notice, prepay the outstanding principal amount of any Advances necessary so
that, after giving effect to such prepayment of Advances the sum of (A) and
(B) above does not exceed 100% of the aggregate Commitments of the Lenders as
set forth in the written notice from the Administrative Agent to the Borrower.
          (ii) Each prepayment made pursuant to this Section 2.10(b) shall be
made together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period, with any
additional amounts which the Borrower shall be obligated to reimburse to the
Lenders in respect thereof pursuant to Section 8.04(b). The Administrative Agent
shall give prompt notice of any prepayment required under this Section 
2.10(b) to the Borrower and the Lenders.
          SECTION 2.11 Increased Costs. (a) If after the date hereof, due to
either (i) the introduction of or any change (other than any change by way of
imposition or increase of reserve requirements included in the Eurocurrency Rate
Reserve Percentage) in or in the interpretation of any law or regulation or
(ii) the compliance with any hereafter promulgated guideline or request from any
central bank or other governmental authority, including, without limitation, any
agency of the European Union or similar monetary or multinational authority
(whether or not having the force of law), which guideline or request either
(x) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against letters of credit or guarantees issued by, or assets
held by or deposits in or for the account of, any Lender or (y) imposes on any
Lender any other condition regarding this Agreement or any collateral thereon,
there shall be any increase in the cost (excluding any allocation of corporate
overhead) to any Lender (which cost such Lender reasonably determines in good
faith is material) of agreeing to make or making, funding or maintaining
Eurocurrency Rate Advances, then such Lender shall so notify

18



--------------------------------------------------------------------------------



 



the Borrower promptly after such Lender knows of such increased cost and
determines that such cost is material and the Borrower shall from time to time,
upon demand by such Lender (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost.
A certificate of such Lender as to the amount of such increased cost in
reasonable detail and stating the basis upon which such amount has been
calculated and certifying that such Lender’s method of allocating such costs is
fair and reasonable and that such Lender’s demand for payment of such costs
hereunder is not inconsistent with its treatment of other borrowers which, as a
credit matter, are substantially similar to the Borrower and which are subject
to similar provisions, submitted to the Borrower and the Administrative Agent by
such Lender, shall be conclusive and binding for all purposes, absent manifest
error.
          (b) If, after the date hereof, either (i) the introduction of or
change in or in the interpretation of any law or regulation or (ii) the
compliance by any Lender with any hereafter promulgated guideline or request
from any central bank or other governmental authority, including, without
limitation, any agency of the European Union or similar monetary or
multinational authority (whether or not having the force of law), affects or
would affect the amount of capital required or expected to be maintained by such
Lender or any entity controlling such Lender and the amount of such capital is
materially increased by or based upon the existence of such Lender’s commitment
to lend hereunder and other commitments of this type, then such Lender shall so
notify the Borrower promptly after such Lender makes such determination and,
upon demand by such Lender (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to such Lender within five days from the date of
such demand, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such controlling entity in the light of
such circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend hereunder. A certificate of such Lender as to such amount in reasonable
detail and stating the basis upon which such amount has been calculated and
certifying that such Lender’s method of allocating such increase of capital is
fair and reasonable and that such Lender’s demand for payment of such increase
of capital hereunder is not inconsistent with its treatment of other borrowers
which, as a credit matter, are substantially similar to the Borrower and which
are subject to similar provisions, submitted to the Borrower and the
Administrative Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.
          (c) The Borrower shall not be obligated to pay under this Section 2.11
any amounts which relate to costs or increases of capital incurred prior to the
12 months immediately preceding the date of demand for payment of such amounts,
unless the applicable law, regulation, guideline or request resulting in such
costs or increases of capital is imposed retroactively. In the case of any law,
regulation, guideline or request which is imposed retroactively, the Lender
making demand for payment of any amount under this Section 2.11 shall notify the
Borrower not later than 12 months from the date that such Lender should
reasonably have known of such law, regulation, guideline or request and the
Borrower’s obligation to compensate such Lender for such amount is contingent
upon such Lender so notifying the Borrower; provided, however, that any failure
by such Lender to provide such notice shall not affect the Borrower’s
obligations under this Section 2.11 with respect to amounts resulting from costs
or increases of capital incurred after the date which occurs 12 months
immediately preceding the date on which such Lender notified the Borrower of
such law, regulation, guideline or request.
          (d) If any Lender shall subsequently recoup any costs (other than from
the Borrower) for which such Lender has theretofore been compensated by the
Borrower under this Section 2.11, such Lender shall remit to the Borrower an
amount equal to the amount of such recoupment. Amounts required to be paid by
the Borrower pursuant to this Section 2.11 shall be paid in addition to, and
without duplication of, any amounts required to be paid pursuant to
Section 2.14.

19



--------------------------------------------------------------------------------



 



          (e) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.11 shall survive the payment in full (after the Termination Date)
of all payment obligations of the Borrower in respect of Advances hereunder.
          SECTION 2.12 Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation after the date hereof makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for any Lender or its
Eurocurrency Lending Office to perform its obligations hereunder to make
Eurocurrency Rate Advances in Dollars or any Committed Currency or to fund or
maintain Eurocurrency Rate Advances in Dollars or any Committed Currency,
(a) the obligation of such Lender to make, or to Convert Base Rate Advances
into, Eurocurrency Rate Advances shall be suspended until such Lender shall
notify the Administrative Agent, and the Administrative Agent shall notify the
Borrower and the other Lenders (which notice shall be given promptly after the
Administrative Agent knows that the circumstances causing such suspension no
longer exist) that the circumstances causing such suspension no longer exist,
and (b) the Borrower shall forthwith prepay in full all Eurocurrency Rate
Advances of such Lender then outstanding, together with interest accrued
thereon, unless the Borrower, within five Business Days of notice from the
Administrative Agent or, if permitted by law, on and as of the last day of the
then existing Interest Period for such Eurocurrency Rate Advances, (i) if such
Eurocurrency Rate Advance is denominated in Dollars, Converts it into a Base
Rate Advance or an Advance that bears interest at the rate set forth in
Section 2.06(a)(i), and (ii) if such Eurocurrency Rate Advance is denominated in
any Committed Currency, redenominates it into an Equivalent amount of Dollars
and Converts it into a Base Rate Advance or an Advance that bears interest at
the rate set forth in Section 2.06(a)(i).
          SECTION 2.13 Payments and Computations. (a) The Borrower shall make
each payment hereunder (and under the Notes, if any), irrespective of any right
of set-off or counterclaim, except with respect to principal of, interest on,
and other amounts relating to, Advances denominated in a Committed Currency, not
later than 11:00 A.M. (New York City time) on the day when due, in Dollars to
the Administrative Agent at the Administrative Agent’s Account in same day
funds. The Borrower shall make each payment hereunder, irrespective of any right
of set-off or counterclaim, with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency, not later
than 11:00 A.M. (at the Payment Office for such Committed Currency) on the day
when due, in such Committed Currency to the Administrative Agent, by deposit of
such funds to the Administrative Agent’s Account in same day funds. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or fees ratably (other than
amounts payable pursuant to Sections 2.07, 2.11, 2.14, 8.04 and 8.08) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. Upon any Assuming Lender
becoming a Lender hereunder as a result of a Commitment Increase pursuant to
Section 2.19 or an extension of the Termination Date pursuant to Section 2.20,
and upon the Administrative Agent’s receipt of such Lender’s Assumption
Agreement and recording of the information contained therein in the Register,
from and after the applicable Increase Date or Extension Date, the
Administrative Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby to the
Assuming Lender. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 8.07(d), from and after the effective date specified in such Assignment
and Acceptance, the Administrative Agent shall make all payments hereunder and
under the Notes, if any, issued in connection therewith in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Acceptance shall make

20



--------------------------------------------------------------------------------



 



all appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.
          (b) All computations of interest based on clause (a) of the definition
of “Base Rate” shall be made by the Administrative Agent on the basis of a year
of 365 or 366 days, as the case may be, and all computations of interest based
on the Eurocurrency Rate or the Federal Funds Rate and of fees shall be made by
the Administrative Agent, and all computations of additional interest pursuant
to Section 2.07 shall be made by a Lender, on the basis of a year of 360 days
(or, in each case of Advances denominated in Committed Currencies where market
practice differs, in accordance with such market practice after notification of
the Borrower), in each case for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
or fees are payable. Each determination by the Administrative Agent (or, in the
case of Section 2.07, by a Lender) of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.
          (c) Whenever any payment hereunder or under the Notes, if any, shall
be stated to be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest or fees, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the immediately
preceding Business Day.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent,
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at (i) the Federal Funds Rate in the case of Advances denominated in
Dollars or (ii) the cost of funds incurred by the Administrative Agent in
respect of such amount in the case of Advances denominated in Committed
Currencies.
          SECTION 2.14 Taxes. (a) Subject to Section 2.14(f) below, any and all
payments by the Borrower hereunder or under the Notes, if any, shall be made, in
accordance with Section 2.13, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Administrative Agent, taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, imposed on
its income, and franchise taxes imposed on it, by the jurisdiction under the
laws of which such Lender or the Administrative Agent, as the case may be, is
organized or any political subdivision thereof and, in the case of each Lender,
further excluding taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, imposed on its income, and franchise
taxes imposed on it by the jurisdiction of such Lender’s Applicable Lending
Office or any political subdivision thereof or by any other jurisdiction in
which such Lender, the Administrative Agent, as the case may be, is doing
business that is unrelated to this Agreement (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). Subject to Section 2.14(f) below, if the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to any Lender, the Administrative Agent, as the case may
be, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions of Taxes (including deductions of Taxes
applicable to additional sums payable under this Section 2.14) such

21



--------------------------------------------------------------------------------



 



Lender, the Administrative Agent, as the case may be, receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.
          (b) In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under the Notes,
if any, or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or the Notes, if any (hereinafter referred to as
“Other Taxes”).
          (c) Subject to Section 2.14(f), the Borrower will indemnify each
Lender and the Administrative Agent for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.14) paid by such Lender or
the Administrative Agent, as the case may be, and any liability (including
penalties to the extent not imposed as a result of such Lender’s or the
Administrative Agent’s gross negligence or willful misconduct, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. This indemnification shall be
made within 30 days from the date such Lender or the Administrative Agent, as
the case may be, makes written demand therefor.
          (d) Within 30 days after the date of any payment of Taxes, the
Borrower will furnish to the Administrative Agent, at its address referred to in
Section 8.02, the original or a certified copy of a receipt evidencing payment
thereof, to the extent that such a receipt is issued, or if such receipt is not
issued, other evidence of payment thereof that is reasonably satisfactory to the
Administrative Agent.
          (e) Each Lender that is not created or organized under the laws of the
United States or a political subdivision thereof shall deliver to the Borrower
and the Administrative Agent on or prior to the date of its execution and
delivery of this Agreement, and each such Lender that is not a party hereto on
the date hereof shall deliver to the Borrower and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender pursuant to
Section 2.19, 2.20 or 8.07, as the case may be, as applicable, two true,
accurate and complete original signed copies of Form W-8BEN (or any successor or
substitute form or forms) of the Internal Revenue Service of the United States
(the “IRS”) or two true, accurate and complete original signed copies of IRS
Form W-8ECI (or any successor or substitute form or forms) certifying, in the
either such case, that such Lender is exempt from United States withholding tax
on payments pursuant to this Agreement. As applicable, each Lender further
agrees to deliver to the Borrower and the Administrative Agent from time to
time, as reasonably requested by the Borrower or the Administrative Agent, and
in any case before or promptly upon the occurrence of any events requiring a
change in the most recent certificate previously delivered pursuant to this
Section 2.14(e), a true, accurate and complete original signed copy of IRS Form
W-8BEN (or any successor or substitute form or forms required under the Internal
Revenue Code or the applicable regulations promulgated thereunder) or, within
15 days prior to every third anniversary of the date of delivery of the initial
IRS Form W-8ECI by such Lender (or more often if required by law) on which this
Agreement is still in effect, a true, accurate and complete original signed copy
of IRS Form W-8ECI (or any successor or substitute form or forms required under
the Internal Revenue Code or the applicable regulations promulgated thereunder)
certifying in either such case that such Lender is exempt from United States
withholding tax on payments pursuant to this Agreement. If any form or document
referred to in this subsection (e) requires the disclosure of information, other
than information necessary to compute the tax payable and information required
on the date hereof by IRS Forms W-8BEN or W-8ECI, that any Lender reasonably
considers to be confidential, such Lender promptly shall give notice thereof to
the Borrower and the Administrative Agent and shall not be obligated to include
in such form or document such confidential information; provided that such
Lender certifies to the Borrower that the failure to disclose such confidential
information does not increase the obligations of the Borrower under this
Section 2.14.

22



--------------------------------------------------------------------------------



 



          (f) Notwithstanding any other provision of this Section 2.14 to the
contrary, for any period with respect to which a Lender has failed to provide
the Borrower with the appropriate form described in Section 2.14(e) establishing
its exemption from United States withholding tax on payments hereunder (other
than if such failure is due to a change in law occurring subsequent to the date
on which such form originally was required to be provided), such Lender shall
not be entitled to any payments under this Section 2.14 with respect to United
States withholding taxes; provided, however, that should a Lender become subject
to United States withholding taxes because of its failure to deliver a form
required hereunder, the Borrower shall take such steps as the Lender shall
reasonably request to assist the Lender to recover such United States
withholding taxes.
          (g) Without affecting its rights under this Section 2.14 or any
provision of this Agreement, each Lender agrees that if any Taxes or Other Taxes
are imposed and required by law to be paid or to be withheld from any amount
payable to any Lender or its Applicable Lending Office with respect to which the
Borrower would be obligated pursuant to this Section 2.14 to increase any
amounts payable to such Lender or to pay any such Taxes or Other Taxes, such
Lender shall use reasonable efforts to select an alternative Applicable Lending
Office which would not result in the imposition of such Taxes or Other Taxes;
provided, however, that no Lender shall be obligated to select an alternative
Applicable Lending Office if such Lender determines that (i) as a result of such
selection such Lender would be in violation of an applicable law, regulation, or
treaty, or would incur unreasonable additional costs or expenses or (ii) such
selection would be inadvisable for regulatory reasons or inconsistent with the
interests of such Lender.
          (h) Each Lender agrees with the Borrower that it will take all
reasonable actions by all usual means (i) to secure and maintain the benefit of
all benefits available to it under the provisions of any applicable double tax
treaty concluded by the United States of America to which it may be entitled by
reason of the location of such Lender’s Applicable Lending Office or place of
incorporation or its status as an enterprise of any jurisdiction having any such
applicable double tax treaty, if such benefit would reduce the amount payable by
the Borrower in accordance with this Section 2.14 and (ii) otherwise to
cooperate with the Borrower to minimize the amount payable by the Borrower
pursuant to this Section 2.14; provided, however, that no Lender shall be
obliged to disclose to the Borrower any information regarding its tax affairs or
tax computations nor to reorder its tax affairs or tax planning pursuant hereto.
          (i) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.14 shall survive the payment in full of principal and interest on
all Advances and the termination of this Agreement until such date as all
applicable statutes of limitations (including any extensions thereof) have
expired with respect to such agreements and obligations of the Borrower
contained in this Section 2.14.
          SECTION 2.15 Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances made by it (other than
pursuant to Section 2.07, 2.11, 2.14, 8.04 or 8.08) in excess of its ratable
share of payments on account of the Advances obtained by all the Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
the Advances made by them as shall be necessary to cause such purchasing Lender
to share the excess payment ratably with each of them, provided, however, that
if all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery, together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this

23



--------------------------------------------------------------------------------



 



Section 2.15 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
          SECTION 2.16 Mandatory Assignment by a Lender; Mitigation. If any
Lender requests from the Borrower either payment of additional interest on
Eurocurrency Rate Advances pursuant to Section 2.07, or reimbursement for
increased costs pursuant to Section 2.11, or payment of or reimbursement for
Taxes pursuant to Section 2.14, or if any Lender notifies the Administrative
Agent that it is unlawful for such Lender or its Eurocurrency Lending Office to
perform its obligations hereunder pursuant to Section 2.12, (i) such Lender
will, upon three Business Days’ notice by the Borrower to such Lender and the
Administrative Agent, to the extent not inconsistent with such Lender’s internal
policies and applicable legal and regulatory restrictions, use reasonable
efforts to make, fund or maintain its Eurocurrency Rate Advances through another
Eurocurrency Lending Office of such Lender if (A) as a result thereof the
additional amounts required to be paid pursuant to Section 2.07, 2.11 or 2.14,
as applicable, in respect of such Eurocurrency Rate Advances would be materially
reduced or the provisions of Section 2.12 would not apply to such Lender, as
applicable, and (B) as determined by such Lender in good faith but in its sole
discretion, the making or maintaining of such Eurocurrency Rate Advances through
such other Eurocurrency Lending Office would not otherwise materially and
adversely affect such Eurocurrency Rate Advances or such Lender and (ii) unless
such Lender has theretofore taken steps to remove or cure, and has removed or
cured, the conditions creating such obligation to pay such additional amounts or
the circumstances described in Section 2.12, the Borrower may designate an
Eligible Assignee to purchase for cash (pursuant to an Assignment and
Acceptance) all, but not less than all, of the Advances then owing to such
Lender and all, but not less than all, of such Lender’s rights and obligations
hereunder, without recourse to or warranty by, or expense to, such Lender, for a
purchase price equal to the outstanding principal amount of each such Advance
then owing to such Lender plus any accrued but unpaid interest thereon and any
accrued but unpaid fees owing thereto and, in addition, (A) all additional cost
reimbursements, expense reimbursements and indemnities, if any, owing in respect
of such Lender’s Commitment hereunder, and all other accrued and unpaid amounts
owing to such Lender hereunder, at such time shall be paid to such Lender and
(B) if such Eligible Assignee is not otherwise a Lender at such time, the
applicable processing and recordation fee under Section 8.07(a) for such
assignment shall have been paid.
          SECTION 2.17 Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder. The Borrower agrees
that upon notice by any Lender to the Borrower (with a copy of such notice to
the Administrative Agent) to the effect that a promissory note or other evidence
of indebtedness is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Advances owing
to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender a promissory note or other evidence of indebtedness, in
form and substance reasonably satisfactory to the Borrower and such Lender (each
a “Note”), payable to the order of such Lender in a principal amount equal to
the Commitment of such Lender; provided, however, that the execution and
delivery of such promissory note or other evidence of indebtedness shall not be
a condition precedent to the making of any Advance under this Agreement.
          (b) The Register maintained by the Administrative Agent pursuant to
Section 8.07(c) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances and currencies
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assumption Agreement and each Assignment and
Acceptance delivered to

24



--------------------------------------------------------------------------------



 



and accepted by it, (iii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder,
and (iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender’s share thereof.
          (c) Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Lender in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement, absent manifest
error; provided, however, that the failure of the Administrative Agent or such
Lender to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrower under this Agreement.
          SECTION 2.18 Use of Proceeds.The proceeds of the Advances shall be
available (and the Borrower agrees that it shall use such proceeds) to support
the obligations of the Borrower in respect of commercial paper issued by the
Borrower and/or for other general corporate purposes of the Borrower and its
Subsidiaries. Notwithstanding the foregoing provisions of this Section 2.18, the
Borrower will not use the proceeds of any Advance to purchase the capital stock
of any corporation in a transaction, or as part of a series of transactions,
(i) the purpose of which is, at the time of any such purchase, to acquire
control of such corporation or (ii) the result of which is the ownership by the
Borrower and its Subsidiaries of 10% or more of the capital stock of such
corporation, in either case if the board of directors of such corporation has
publicly announced its opposition to such transaction.
          SECTION 2.19 Increase in the Aggregate Commitments. (a) The Borrower
may, at any time, by notice to the Administrative Agent, request that the
aggregate amount of the Commitments be increased by an amount of $25,000,000 or
an integral multiple of $5,000,000 in excess thereof (each a “Commitment
Increase”) to be effective as of a date that is at least 90 days prior to the
scheduled Termination Date then in effect (the “Increase Date”) as specified in
the related notice to the Administrative Agent; provided, however, that (i) in
no event shall the aggregate amount of the Commitments hereunder and the
aggregate amount of the commitments under the Five-Year Credit Agreement at any
time exceed $5,000,000,000, and (ii) no Event of Default, or event that with the
giving of notice or passage of time or both would constitute an Event of
Default, shall have occurred and be continuing as of the date of such request or
as of the applicable Increase Date, or shall occur as a result thereof.
          (b) The Administrative Agent shall promptly notify the Lenders of a
request by the Borrower for a Commitment Increase, which notice shall include
(i) the proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall give
written notice to the Administrative Agent on or prior to the Commitment Date of
the amount by which it is willing to increase its Commitment. If the Lenders
notify the Administrative Agent that they are willing to increase the amount of
their respective Commitments by an aggregate amount that exceeds the amount of
the requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrower and the Administrative Agent. The failure of any
Lender to respond shall be deemed to be a refusal of such Lender to increase its
Commitment.
          (c) Promptly following each Commitment Date, the Administrative Agent
shall notify the Borrower as to the amount, if any, by which the Lenders are
willing to participate in the

25



--------------------------------------------------------------------------------



 



requested Commitment Increase. If the aggregate amount by which the Lenders are
willing to participate in any requested Commitment Increase on any such
Commitment Date is less than the requested Commitment Increase, then the
Borrower may extend offers to one or more Eligible Assignees to participate in
any portion of the requested Commitment Increase that has not been committed to
by the Lenders as of the applicable Commitment Date; provided, however, that the
Commitment of each such Eligible Assignee shall be in an amount of $25,000,000
or an integral multiple of $1,000,000 in excess thereof.
          (d) On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.19(c) (each such Eligible Assignee and each Eligible Assignee that
agrees to an extension of the Termination Date in accordance with
Section 2.20(c), an “Assuming Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Commitment of each Increasing Lender
for such requested Commitment Increase shall be so increased by such amount (or
by the amount allocated to such Lender pursuant to the last sentence of
Section 2.19(b)) as of such Increase Date; provided, however, that the
Administrative Agent shall have received on or before such Increase Date the
following, each dated such date:
     (i) (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Borrower (which may be in-house counsel) in form and
substance satisfactory to the Administrative Agent;
     (ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Assuming Lender, the Borrower and the
Administrative Agent (each an “Assumption Agreement”), duly executed by such
Assuming Lender, the Administrative Agent and the Borrower; and
     (iii) confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing satisfactory to the Borrower and the
Administrative Agent.
          (e) On each Increase Date, upon fulfillment of the conditions set
forth in Section 2.19(d), the Administrative Agent shall notify the Lenders
(including, without limitation, each Assuming Lender) and the Borrower, on or
before 1:00 P.M. (New York City time), by telecopier, of the occurrence of the
Commitment Increase to be effected on such Increase Date and shall record in the
Register the relevant information with respect to each Increasing Lender and
each Assuming Lender on such date.
          SECTION 2.20 Extension of Termination Date. (a) At least 45 days but
not more than 75 days prior to the next Anniversary Date, the Borrower, by
written notice to the Administrative Agent, may request an extension of the
Termination Date in effect at such time by one calendar year from its then
scheduled expiration; provided, however, that, if the Borrower does not request
an extension of the Termination Date in a timely manner prior to any Anniversary
Date it may, but shall not be obligated to, request that the Termination Date be
extended for two consecutive calendar years from its then scheduled expiration
by making a request therefor in a timely manner prior to the next succeeding
Anniversary Date. The Administrative Agent shall promptly notify each Lender of
such request, and each Lender shall in turn, in its sole discretion, not later
than 30 days prior to such next Anniversary Date, notify the Borrower and the
Administrative Agent in writing as to whether such Lender will consent to such
extension. If any Lender shall fail to notify the Administrative Agent and the
Borrower in writing of its consent to any such request for extension of the
Termination Date at least 30 days prior to the next Anniversary Date, such
Lender shall be deemed to be a Declining Lender with respect to such request.
The Administrative Agent shall notify the Borrower not later than 25 days prior
to such next Anniversary Date of the decision of the Lenders regarding the
Borrower’s request for an extension of the Termination Date.

26



--------------------------------------------------------------------------------



 



          (b) If all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.20, the Termination Date in
effect at such time shall, effective as at such next Anniversary Date (the
“Extension Date”), be extended for one calendar year or two calendar years, as
properly requested; provided that on each Extension Date, no Event of Default,
or event that with the giving of notice or passage of time or both would
constitute an Event of Default, shall have occurred and be continuing, or shall
occur as a consequence thereof. If less than all of the Lenders consent in
writing to any such request in accordance with subsection (a) of this
Section 2.20, the Termination Date in effect at such time shall, effective as at
the applicable Extension Date, be extended as to those Lenders that so consented
(each an “Extending Lender”) but shall not be extended as to any other Lender
(each a “Declining Lender”). To the extent that the Termination Date is not
extended as to any Lender pursuant to this Section 2.20 and the Commitment of
such Lender is not assumed in accordance with subsection (c) of this
Section 2.20 on or prior to the applicable Extension Date, the Commitment of
such Declining Lender shall automatically terminate in whole on such unextended
Termination Date without any further notice or other action by the Borrower,
such Lender or any other Person and any outstanding Advances due to such
Declining Lender shall be paid in full on such unextended Termination Date;
provided that such Declining Lender’s rights under Sections 2.11, 2.14, 8.04 and
8.08, and its obligations under Section 7.05, shall survive the Termination Date
for such Lender as to matters occurring prior to such date. It is understood and
agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Borrower for any requested extension of the Termination
Date.
          (c) If there are any Declining Lenders, the Borrower may arrange for
one or more Extending Lenders or other Eligible Assignees (each such Eligible
Assignee that accepts an offer to assume a Declining Lender’s Commitment as of
the applicable Extension Date being an “Assuming Lender”) to assume, effective
as of the Extension Date, any Declining Lender’s Commitment and all of the
obligations of such Declining Lender under this Agreement thereafter arising,
without recourse to or warranty by, or expense to, such Declining Lender;
provided, however, that the amount of the Commitment of any such Assuming Lender
as a result of such substitution shall in no event be less than $25,000,000
unless the amount of the Commitment of such Declining Lender is less than
$25,000,000, in which case such Assuming Lender shall assume all of such lesser
amount; and provided further that:
     (i) any such Extending Lender or Assuming Lender shall have paid to such
Declining Lender (A) the aggregate principal amount of, and any interest accrued
and unpaid to the effective date of the assignment on, the outstanding Advances,
if any, of such Declining Lender plus (B) any accrued but unpaid fees owing to
such Declining Lender as of the effective date of such assignment;
     (ii) all additional costs reimbursements, expense reimbursements and
indemnities payable to such Declining Lender, and all other accrued and unpaid
amounts owing to such Declining Lender hereunder, as of the effective date of
such assignment shall have been paid to such Declining Lender; and
     (iii) with respect to any such Assuming Lender, the applicable processing
and recordation fee required under Section 8.07(a) for such assignment shall
have been paid;
provided further that such Declining Lender’s rights under Sections 2.11, 2.14,
8.04 and 8.08, and its obligations under Section 7.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrower and the Administrative Agent an
assumption agreement, in form and substance satisfactory to the Borrower and the
Administrative Agent (an “Assumption Agreement”), duly executed by such Assuming
Lender, such Declining Lender, the Borrower and the Administrative Agent,
(B) any such Extending Lender shall have delivered confirmation in writing

27



--------------------------------------------------------------------------------



 



satisfactory to the Borrower and the Administrative Agent as to the increase in
the amount of its Commitment and (C) each Declining Lender being replaced
pursuant to this Section 2.20 shall have delivered to the Administrative Agent
any Note or Notes held by such Declining Lender. Upon the payment or prepayment
of all amounts referred to in clauses (i), (ii) and (iii) of the immediately
preceding sentence, each such Extending Lender or Assuming Lender, as of the
Extension Date, will be substituted for such Declining Lender under this
Agreement and shall be a Lender for all purposes of this Agreement, without any
further acknowledgment by or the consent of the other Lenders, and the
obligations of each such Declining Lender hereunder shall, by the provisions
hereof, be released and discharged.
          (d) If all of the Extending and Assuming Lenders (after giving effect
to any assignments and assumptions pursuant to subsection (c) of this
Section 2.20) consent in writing to a requested extension (whether by written
consent pursuant to subsection (a) of this Section 2.20, by execution and
delivery of an Assumption Agreement or otherwise) not later than one Business
Day prior to such Extension Date, the Administrative Agent shall so notify the
Borrower, and, so long as no Event of Default, or event that with the giving of
notice or passage of time or both would constitute an Event of Default, shall
have occurred and be continuing as of such Extension Date, or shall occur as a
consequence thereof, the Termination Date then in effect shall be extended for
the additional one-year period or two-year period, as the case may be, as
described in subsection (a) of this Section 2.20, and all references in this
Agreement, and in the Notes, if any, to the “Termination Date” shall, with
respect to each Extending Lender and each Assuming Lender for such Extension
Date, refer to the Termination Date as so extended. Promptly following each
Extension Date, the Administrative Agent shall notify the Lenders (including,
without limitation, each Assuming Lender) of the extension of the scheduled
Termination Date in effect immediately prior thereto and shall thereupon record
in the Register the relevant information with respect to each such Extending
Lender and each such Assuming Lender.
ARTICLE III
CONDITIONS OF LENDING
          SECTION 3.01 Conditions Precedent to Each Borrowing. The obligation of
each Lender to make an Advance on the occasion of each Borrowing (including the
initial Borrowing) shall be subject to the further conditions precedent that the
Effective Date shall have occurred and on the date of such Borrowing the
following statements shall be true (and each of the giving of the applicable
Notice of Borrowing and the acceptance by the Borrower of the proceeds of such
Borrowing shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing such statements are true):
          (a) the representations and warranties contained in Section 4.01 are
true and correct in all material respects on and as of the date of such
Borrowing, before and after giving effect to such Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date
(except to the extent that such representations and warranties relate to an
earlier date, in which case such representations and warranties shall have been
correct in all material respects on and as of such earlier date); and
          (b) no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default or would constitute an Event of Default but for the
requirement that notice be given or time elapse or both.

28



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01 Representations and Warranties of the Borrower. The
Borrower represents and warrants as of the Effective Date and from time to time
thereafter as required under this Agreement as follows:
          (a) The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware. The Borrower, Disney
and ABC are duly qualified and in good standing as foreign corporations
authorized to do business in each jurisdiction (other than the respective
jurisdictions of their incorporation) in which the nature of their respective
activities or the character of the properties they own or lease make such
qualification necessary and in which the failure so to qualify would have a
material adverse effect on the financial condition or operations of the Borrower
and its Subsidiaries, taken as a whole.
          (b) The execution, delivery and performance by the Borrower of this
Agreement and each of the Notes, if any, delivered hereunder are within the
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) the Borrower’s charter or by-laws or
(ii) any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or any material contractual restriction binding on or
affecting the Borrower, Disney or ABC; no authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
the Borrower of this Agreement or the Notes, if any; and this Agreement is and
each of the Notes, when delivered hereunder, will be the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with their respective terms, subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and general principles of equity.
          (c) The Borrower’s most recent annual report on Form 10-K containing
the consolidated balance sheet of the Borrower and its Subsidiaries, and the
related consolidated statements of income and of cash flows of the Borrower and
its Subsidiaries, copies of which have been furnished to each Lender pursuant to
Section 5.01(e)(ii) or as otherwise furnished to the Lenders, fairly present the
consolidated financial condition of the Borrower and its Subsidiaries as at the
date of such balance sheet and the consolidated results of operations of the
Borrower and its Subsidiaries for the fiscal year ended on such date, all in
accordance with generally accepted accounting principles consistently applied.
          (d) There is no pending or, to the Borrower’s knowledge, threatened
claim, action or proceeding affecting the Borrower or any of its Subsidiaries
which could reasonably be expected to have a material adverse effect on the
financial condition or operations of the Borrower and its Subsidiaries, taken as
a whole, or which could reasonably be expected to affect the legality, validity
or enforceability of this Agreement; and to the Borrower’s knowledge, the
Borrower and each of its Subsidiaries have complied, and are in compliance, with
all applicable laws, rules, regulations, permits, orders, consent decrees and
judgments, except for any such matters which have not had, and would not
reasonably be expected to have, a material adverse effect on the financial
condition or operations of the Borrower and its Subsidiaries, taken as a whole.
          (e) The Borrower and the ERISA Affiliates have not incurred and are
not reasonably expected to incur any material liability in connection with their
Single Employer Plans or Multiple Employer Plans, other than ordinary
liabilities for benefits; neither the Borrower nor any ERISA Affiliate has
incurred or is reasonably expected to incur any material withdrawal liability
(as defined in Part I of Subtitle E of Title IV of ERISA) to any Multiemployer
Plan; and no Multiemployer Plan of the Borrower

29



--------------------------------------------------------------------------------



 



or any ERISA Affiliate is reasonably expected to be in reorganization or to be
terminated, within the meaning of Title IV of ERISA.
          SECTION 4.02 Additional Representations and Warranties of the Borrower
as of Each Increase Date and Each Extension Date. The Borrower represents and
warrants on each Increase Date and each Extension Date (and at no other time)
that, as of each such date, the following statements shall be true:
          (a) there has been no material adverse change in the business,
financial condition or operations of the Borrower and its Subsidiaries, taken as
a whole, since the date of the audited financial statements of the Borrower and
its Subsidiaries most recently delivered to the Lenders pursuant to
Section 5.01(e)(ii) prior to the applicable Increase Date or Extension Date, as
the case may be (except as disclosed in periodic or other reports filed by the
Borrower and its Subsidiaries pursuant to Section 13 of the Securities Exchange
Act of 1934, as amended, during the period from the date of the most recently
delivered audited financial statements of the Borrower and its Subsidiaries
pursuant to Section 5.01(e)(ii) to the date of the request for an increase in
the aggregate Commitments related to such Increase Date or for an extension of
the Termination Date then in effect related to such Extension Date, as the case
may be); and
          (b) the representations and warranties contained in Section 4.01 are
correct in all material respects on and as of such date, as though made on and
as of such date (except to the extent that such representations and warranties
relate to an earlier date, in which case such representations and warranties
shall have been correct in all material respects on and as of such earlier
date).
ARTICLE V
COVENANTS OF THE BORROWER
          SECTION 5.01 Affirmative Covenants. So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder, the Borrower
will, unless the Majority Lenders shall otherwise consent in writing:
          (a) Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, in all material respects with all applicable laws,
rules, regulations, permits, orders, consent decrees and judgments binding on
the Borrower and its Subsidiaries, including ERISA and the Patriot Act, the
failure with which to comply would have a material adverse effect on the
financial condition or operations of the Borrower and its Subsidiaries, taken as
a whole.
          (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, if
the failure to so pay and discharge would have a material adverse effect on the
financial condition or operations of the Borrower and its Subsidiaries, taken as
a whole, (i) all taxes, assessments and governmental charges or levies imposed
upon it or upon its property, and (ii) all lawful claims which, if unpaid, will
by law become a Lien upon its property; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge, levy or claim which is being contested in good
faith and by proper proceedings and as to which appropriate reserves are being
maintained in accordance with GAAP.
          (c) Preservation of Corporate Existence, Etc. Subject to
Section 5.02(a), preserve and maintain, and cause each of Disney and ABC to
preserve and maintain, its corporate existence, rights (charter and statutory)
and franchises; provided, however, that none of the Borrower, Disney or ABC
shall be required to preserve any right or franchise if the loss thereof would
not have a material adverse effect

30



--------------------------------------------------------------------------------



 



on the business, financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole; and provided further, however, that neither
Disney nor ABC shall be required to preserve its corporate existence if the loss
thereof would not have a material adverse effect on the business, financial
condition or operations of the Borrower and its Subsidiaries, taken as a whole.
          (d) Maintenance of Interest Coverage Ratio. Maintain as of the last
day of each fiscal quarter of the Borrower, commencing with the first fiscal
quarter of the Borrower following the Effective Date, a ratio of
(i) Consolidated EBITDA for the Measurement Period ending on such day to
(ii) Consolidated Interest Expense for the Measurement Period ending on such
day, of not less than 3 to 1.
          (e) Reporting Requirements. Furnish to the Administrative Agent, on
behalf of the Lenders:
     (i) as soon as available and in any event within 50 days after the end of
each of the first three quarters of each fiscal year of the Borrower, a copy of
the Borrower’s quarterly report to shareholders on Form 10-Q as filed with the
Securities and Exchange Commission (the “SEC”), in each case containing a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and consolidated statements of income and of cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, and a certificate
of any of the Borrower’s Chairman of the Board of Directors, President, Chief
Financial Officer, Treasurer, Assistant Treasurer or Controller (A) stating that
no Event of Default, or event that with the giving of notice or passage of time
or both would constitute an Event of Default, has occurred and is continuing and
(B) containing a schedule which shall set forth the computations used by the
Borrower in determining compliance with the covenant contained in
Section 5.01(d);
     (ii) as soon as available and in any event within 100 days after the end of
each fiscal year of the Borrower, a copy of the Borrower’s annual report to
shareholders on Form 10-K as filed with the SEC, in each case containing
consolidated financial statements of the Borrower and its Subsidiaries for such
year and a certificate of any of the Borrower’s Chairman of the Board of
Directors, President, Chief Financial Officer, Treasurer, Assistant Treasurer or
Controller (A) stating that no Event of Default, or event that with the giving
of notice or passage of time or both would constitute an Event of Default, has
occurred and is continuing and (B) containing a schedule which shall set forth
the computations used by the Borrower in determining compliance with the
covenant contained in Section 5.01(d);
     (iii) promptly after the Borrower obtains actual knowledge of the
occurrence of each Event of Default, and each event that with the giving of
notice or passage of time or both would constitute an Event of Default, a
statement of any of the Borrower’s Chairman of the Board of Directors,
President, Chief Financial Officer, Treasurer, Assistant Treasurer or Controller
setting forth details of such Event of Default or event continuing on the date
of such statement, and the action which the Borrower has taken and proposes to
take with respect thereto;
     (iv) promptly after the commencement thereof, notice of any actions, suits
and proceedings before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, affecting the Borrower
or any of its Subsidiaries of the type described in Section 4.01(d);
     (v) promptly after the Borrower obtains actual knowledge thereof, written
notice of any pending or threatened Environmental Claim against the Borrower or
any of its Subsidiaries or any of their respective properties which could
reasonably be expected to

31



--------------------------------------------------------------------------------



 



materially and adversely affect the financial condition or operations of the
Borrower and its Subsidiaries, taken as a whole;
          (vi) promptly after the Borrower obtains actual knowledge of the
occurrence of any ERISA Event which could reasonably be expected to materially
and adversely affect the financial condition or operations of the Borrower and
its Subsidiaries, taken as a whole, a statement of any of the Borrower’s
Chairman of the Board of Directors, President, Chief Financial Officer,
Treasurer, Assistant Treasurer or Controller describing such ERISA Event and the
action, if any, which the Borrower has taken and proposes to take with respect
thereto;
          (vii) promptly after receipt thereof by the Borrower or any ERISA
Affiliate from the sponsor of a Multiemployer Plan, a copy of each notice
received by the Borrower or any ERISA Affiliate concerning (A) the imposition of
withdrawal liability (as defined in Part I of Subtitle E of Title IV of ERISA)
by a Multiemployer Plan, which withdrawal liability could reasonably be expected
to materially and adversely affect the financial condition or operations of the
Borrower and its Subsidiaries, taken as a whole, (B) the reorganization or
termination, within the meaning of Title IV of ERISA, of any Multiemployer Plan,
which reorganization or termination could reasonably be expected to materially
adversely affect the financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole, or (C) the amount of liability incurred, or
which may be incurred, by the Borrower or any ERISA Affiliate in connection with
any event described in subclause (vii)(A) or (vii)(B) above; and
          (viii) such other material information reasonably related to any
Lender’s credit analysis of the Borrower or any of its Subsidiaries as any
Lender through the Administrative Agent may from time to time reasonably
request.
          SECTION 5.02 Negative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will not,
without the written consent of the Majority Lenders:
          (a) Mergers, Etc. Merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of the assets of the Borrower
and its Subsidiaries, taken as a whole (whether now owned or hereafter
acquired), to, any Person, or permit any of its Subsidiaries to do so, unless
(i) immediately after giving effect to such proposed transaction, no Event of
Default or event which, with the giving of notice or lapse of time, or both,
would constitute an Event of Default would exist and (ii) in the case of any
such merger to which the Borrower is a party, the Borrower is the surviving
corporation.
ARTICLE VI
EVENTS OF DEFAULT
          SECTION 6.01 Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
          (a) The Borrower shall fail to pay any principal of any Advance when
the same becomes due and payable; or the Borrower shall fail to pay any interest
on any Advance, or any fee or other amount payable under this Agreement, in each
case within three Business Days after such interest, fee or other amount becomes
due and payable; or

32



--------------------------------------------------------------------------------



 



             (b) Any representation or warranty made by the Borrower herein or
by the Borrower (or any of its officers) delivered in writing and identified as
delivered in connection with this Agreement shall prove to have been incorrect
in any material respect when made; or
             (c) The Borrower shall fail to perform or observe any covenant
contained in Section 5.01(d), Section 5.01(e)(iii) or Section 5.02; or
             (d) The Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if the failure to perform or observe such other term, covenant or
agreement shall remain unremedied for 30 days after written notice thereof shall
have been given to the Borrower by the Administrative Agent or any Lender; or
             (e) The Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt of the Borrower or such
Subsidiary which is outstanding in a principal amount of at least $250,000,000
in the aggregate (but excluding Debt arising hereunder), when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure (i) shall continue after
the applicable grace period, if any, specified in the agreement or instrument
relating to such Debt and (ii) shall not have been cured or waived; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Debt and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment),
redeemed, purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or
             (f) The Borrower or any Material Subsidiary shall generally not pay
its Debts as such Debts become due, or shall admit in writing its inability to
pay its Debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any Material Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for substantially all of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower or any
Material Subsidiary shall take any corporate action to authorize any of the
actions set forth above in this subsection (f); or
             (g) Any money judgment, writ or warrant of attachment or similar
process against the Borrower, any Material Subsidiary or any of their respective
assets involving in any case an amount in excess of $100,000,000 is entered and
shall remain undischarged, unvacated, unbonded or unstayed for a period of
30 days or, in any case, within five days of any pending sale or disposition of
any asset pursuant to any such process;
then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Borrower,
(A) declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (B) declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by

33



--------------------------------------------------------------------------------



 



the Borrower; provided, however, that in the event of an actual or deemed entry
of an order for relief with respect to the Borrower under the Federal Bankruptcy
Code, (A) the obligation of each Lender to make Advances shall automatically be
terminated, and (B) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrower.
ARTICLE VII
THE ADMINISTRATIVE AGENT
          SECTION 7.01 Authorization and Action. (a) Each Lender hereby appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement (including, without limitation, enforcement of this Agreement or
collection of the Advances), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action which exposes the Administrative Agent to personal liability or which
is contrary to this Agreement or applicable law. The Administrative Agent agrees
to give to each Lender prompt notice of each notice given to it by the Borrower
pursuant to the terms of this Agreement.
             (b) The Syndication Agent, the Co-Documentation Agents and the
Arrangers shall have no duties under this Agreement other than those afforded to
them in their capacities as Lenders, and each Lender hereby acknowledges that
the Syndication Agent, the Co-Documentation Agents and the Arrangers have no
liability under this Agreement other than those assumed by them in their
capacities as Lenders.
          SECTION 7.02 Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable to any Lender for any action taken or omitted to be taken by it
or them under or in connection with this Agreement, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Administrative Agent: (i) may treat the Lender which made any
Advance as the holder of the Debt resulting therefrom until the Administrative
Agent receives and accepts an Assumption Agreement entered into by an Assuming
Lender as provided in Section 2.19 or 2.20, as the case may be, or an Assignment
and Acceptance entered into by such Lender, as assignor, and an Eligible
Assignee, as assignee, as provided in Section 8.07; (ii) may consult with legal
counsel (including counsel for the Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (iii) makes no warranty or representation to
any Lender and shall not be responsible to any Lender for any statements,
warranties or representations (whether written or oral) made in or in connection
with this Agreement; (iv) shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement on the part of the Borrower or to inspect the property (including
the books and records) of the Borrower; (v) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any instrument or document furnished
pursuant hereto; and (vi) shall incur no liability under or in respect of this
Agreement by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telecopier) believed by it to be genuine and signed or
sent by the proper party or parties.

34



--------------------------------------------------------------------------------



 



          SECTION 7.03 CUSA and Affiliates. With respect to its Commitment and
the Advances made by it and any Note or Notes issued to it, CUSA shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Administrative Agent; and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated, include CUSA in its
individual capacity. CUSA and its respective Affiliates may accept deposits
from, lend money to, act as trustee under indentures of, accept investment
banking engagements from, and generally engage in any kind of business with, the
Borrower, any of its Subsidiaries and any Person who may do business with or own
securities of the Borrower or any such Subsidiary, all as if CUSA was not the
Administrative Agent and without any duty to account therefor to the Lenders.
          SECTION 7.04 Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on the financial statements referred to in
Section 4.01(c) and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement.
          SECTION 7.05 Indemnification. The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective principal amounts of Advances then owing to each of
them (or, if no Advances are at the time outstanding or if any Advances are then
owing to Persons which are not Lenders, ratably according to the respective
amounts of their Commitments), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal or
bankruptcy proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Borrower.
          SECTION 7.06 Successor Administrative Agent. The Administrative Agent
may resign at any time by giving written notice thereof to the Lenders and the
Borrower and such resignation shall be effective upon the appointment of a
successor Administrative Agent as provided herein. Upon any such resignation,
the Majority Lenders shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Majority Lenders, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent. Any successor Administrative Agent appointed hereunder
shall be a commercial bank organized or licensed under the laws of the United
States or of any State thereof, or an Affiliate of any such commercial bank,
having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this

35



--------------------------------------------------------------------------------



 



Article VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.
ARTICLE VIII
MISCELLANEOUS
          SECTION 8.01 Amendments, Etc. (a) No amendment or waiver of any
provision of this Agreement, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders (other than the Borrower or any of its
Affiliates, if a Lender, at the time of any such amendment, waiver or consent),
do any of the following: (a) waive any of the conditions specified in
Section 3.01, (b) increase the Commitments of the Lenders (other than as
provided in Section 2.19) or subject the Lenders to any additional obligations,
(c) reduce the principal of, or interest on, the Advances or the fees payable
hereunder, (d) postpone any date fixed for any payment of principal of, or
interest on, the Advances (other than as provided in Section 2.20) or any fee,
(e) change the percentage of the Commitments or of the aggregate unpaid
principal amount of Advances, or the number of Lenders, which shall be required
for the Lenders or any of them to take any action hereunder or (f) amend this
Section 8.01; and provided further that no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent, in addition to the
Lenders required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or any Note.
             (b) Limitation of Scope. All waivers and consents granted under
this Section 8.01 shall be effective only in the specific instance and for the
specific purpose for which given.
          SECTION 8.02 Notices, Etc. (a) All notices and other communications
provided for hereunder shall, except as otherwise expressly provided for herein,
be in writing (including telecopier communication) and mailed, telecopied or
delivered, if to the Borrower, at its address at:
The Walt Disney Company
500 South Buena Vista Street
Burbank, California 91521
Attention: Vice President, Corporate Finance and Assistant Treasurer
Telecopier Number: (818) 563-1682;
with a copy to:
The Walt Disney Company
500 South Buena Vista Street
Burbank, California 91521
Attention: Vice President – Counsel, Corporate Legal Department
Telecopier Number: (818) 563-4160;
if to any Initial Lender, at its Domestic Lending Office specified opposite its
name on Schedule I hereto; if to any other Lender, at its Domestic Lending
Office specified in the Assumption Agreement or the Assignment and Acceptance
pursuant to which it became a Lender, as the case may be; and if to the
Administrative Agent, at its address at:
Citicorp USA, Inc.
Two Penns Way, Second Floor

36



--------------------------------------------------------------------------------



 



New Castle, Delaware 19720
Attention: Global Loans — Support — Agency Department
Phone Number: (302) 894-6054
Telecopy Number: (302) 894-6120;
with a copy to:
Citicorp USA, Inc.
787 West Fifth Street, 29th Floor
Los Angeles, California 90071
Attention: Greg Davis
Phone Number: (213) 239-1896
Telecopier Number: (213) 239-1899;
or, as to each party, as such other address as shall be designated by such party
in a written notice to the other parties, provided that materials required to be
delivered pursuant to Section 5.01(e)(i) or (ii) shall be delivered to the
Administrative Agent as specified in Section 8.02(b) or as otherwise specified
to the Borrower by the Agent. All such notices and communications shall, when
mailed, telecopied or emailed, be effective when deposited in the mails,
telecopied, or confirmed by email, respectively, except that notices and
communications to the Administrative Agent pursuant to Article II or VII shall
not be effective until received by the Administrative Agent, as the case may be.
Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or the Notes or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of an original
executed counterpart thereof.
          (b) So long as Citibank or any of its Affiliates is the Administrative
Agent, materials required to be delivered pursuant to Section 5.01(e)(i) and
(ii) shall be delivered to the Administrative Agent in an electronic medium in a
format acceptable to the Administrative Agent and the Lenders by e-mail at
oploanswebadmin@citigroup.com. The Borrower agrees that the Administrative Agent
may make such materials, as well as any other written information, documents,
instruments (other than the Notes) and other material relating to the Borrower,
any of its Subsidiaries or any other materials or matters relating to this
Agreement or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on
Intralinks, “e-disclosure”, the Administrative Agent’s internet delivery system
that is part of Fixed Income Direct, Global Fixed Income’s primary web portal,
or a substantially similar electronic system (the “Platform”). The Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Administrative Agent nor any of its Affiliates
warrants the accuracy, adequacy or completeness of the Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Communications or the Platform. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with the Platform.
          (c) Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Administrative Agent shall deliver a copy of the
Communications to such Lender by email or telecopier. Each Lender agrees (i) to
notify the Agent in writing of such Lender’s e-mail addresses to which a Notice
may be sent by electronic transmission (including by electronic communication)
on or before the date such Lender becomes a party to this

37



--------------------------------------------------------------------------------



 



Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record effective e-mail addresses for such Lender) and (ii) that
any Notice may be sent to such e-mail address.
          SECTION 8.03 No Waiver; Remedies. No failure on the part of any Lender
or the Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
          SECTION 8.04 Costs and Expenses. (a) The Borrower agrees to pay,
within five Business Days of demand, all actual and reasonable costs and
expenses, if any (including, without limitation, actual and reasonable counsel
fees and expenses), of the Administrative Agent and each Lender in connection
with the enforcement (whether through legal proceedings or otherwise) of this
Agreement and the other instruments and documents to be delivered hereunder,
including, without limitation, reasonable counsel fees and expenses in
connection with the enforcement of rights under this Section 8.04(a).
             (b) If any payment of principal of, or Conversion of, any
Eurocurrency Rate Advance is made other than on the last day of the Interest
Period for such Advance, as a result of a payment or Conversion pursuant to
Section 2.08(f) or 2.10 or acceleration of the maturity of the Advances pursuant
to Section 6.01 or for any other reason (other than by reason of a payment
pursuant to Section 2.12), the Borrower shall, within five Business Days of
demand by any Lender (with a copy of such demand to the Administrative Agent),
pay to such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses which it may reasonably incur as a result
of such payment or Conversion, including, without limitation, any loss, cost or
expense incurred by reason of the liquidation or redeployment of deposits or
other funds acquired by such Lender to fund or maintain such Advance. All
obligations of the Borrower under this Section 8.04 shall survive the making and
repayment of the Advances and the termination of this Agreement.
          SECTION 8.05 Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Lender (and, in the case of CUSA, Citibank) is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, but excluding trust accounts) at any time
held and other indebtedness at any time owing by such Lender (and, in the case
of CUSA, Citibank) to or for the credit or the account of the Borrower against
any and all of the obligations of the Borrower now or hereafter existing under
this Agreement, whether or not such Lender shall have made any demand under this
Agreement. Each Lender agrees promptly to notify the Borrower after any such
setoff and application made by such Lender (and, in the case of CUSA, Citibank);
provided, that, the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender (and, in the case of
CUSA, Citibank) under this Section are in addition to other rights and remedies
(including, without limitation, other rights of setoff) which such Lender may
have.
          SECTION 8.06 Binding Effect. This Agreement shall become effective on
and as of the date (the “Effective Date”) when (i) all fees owing under the
Existing Credit Agreement shall have been paid in full, (ii) it shall have been
executed by the Borrower, the Administrative Agent and each Co-Documentation
Agent, and (iii) the Administrative Agent shall have been notified by each
Initial Lender that such Initial Lender has executed it and, thereafter, shall
be binding upon and inure to the benefit of the Borrower, the Administrative
Agent, each Co-Documentation Agent and each Lender and their

38



--------------------------------------------------------------------------------



 



respective successors and permitted assigns, except that the Borrower shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.
          SECTION 8.07 Assignments and Participations. (a) Each Lender may and,
if requested by the Borrower upon notice by the Borrower delivered to such
Lender and the Administrative Agent pursuant to clause (ii) of Section 2.16,
will, assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Advances owing to it and any Note or Notes
held by it; provided, however, that (i) each such assignment shall be of a
constant, and not a varying, percentage of all rights and obligations under this
Agreement, (ii) the amount (without duplication) of the Commitment and pro-rata
share of outstanding Advances of the assigning Lender being assigned pursuant to
each such assignment (determined as of the date of the Assignment and
Acceptance) shall not be less than $12,500,000 (unless the assigning Lender
shall assign its entire interest hereunder or such lesser amount is previously
agreed among such assigning Lender, the Administrative Agent and the Borrower)
or an integral multiple of $500,000 in excess thereof, (iii) the sum of (A) the
amount (without duplication) of the Commitment and pro-rata share of outstanding
Advances of the assigning Lender being assigned pursuant to each such assignment
and (B) the amount of the commitment and pro-rata share of outstanding advances
of the assigning Lender being contemporaneously assigned under the Five-Year
Credit Agreement by the Person that is such assigning Lender (in both cases
determined as of the date of the Assignment and Acceptance or similar agreement
with respect to such assignments) shall not be less than $25,000,000 in the
aggregate (unless the assigning Lender shall assign its entire interest
hereunder and thereunder or such lesser amount is previously agreed among such
assigning Lender, the Administrative Agent and the Borrower) or an integral
multiple of $1,000,000 in excess thereof, provided, however, that if the
aggregate amount of the Commitment of such assigning Lender hereunder and its
commitment under the Five-Year Credit Agreement is less than $25,000,000 on the
date of such proposed assignments, such assigning Lender may assign all, but not
less than all, of its remaining rights and obligations under this Agreement and
the Five-Year Credit Agreement (unless an assignment of a portion of such
assigning Lender’s obligations hereunder and thereunder is otherwise previously
agreed among such assigning Lender, the Administrative Agent and the Borrower),
(iv) each such assignment shall be to an Eligible Assignee, and (v) the parties
to each such assignment (other than the Borrower) shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500. Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than any rights such Lender assignor may have under
Sections 2.11, 2.14 and 8.08) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).
          (b) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any of
its Subsidiaries or the performance or observance by the Borrower of any of its
obligations under this Agreement or any

39



--------------------------------------------------------------------------------



 



instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 4.01(c) and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.
          (c) The Administrative Agent shall maintain at its address referred to
in Section 8.02 a copy of each Assignment and Acceptance and each Assumption
Agreement delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Advances owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.
          (d) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee
and, if applicable, the Borrower, together with any Note subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit B hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower.
          (e) Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
the Advances owing to it and any Note issued to it hereunder); provided,
however, that (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment hereunder) shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, and (iv) such Lender shall not agree in any participation agreement
with any participant or proposed participant to obtain the consent of such
participant before agreeing to the amendment, modification or waiver of any of
the terms of this Agreement or any Note, before consenting to any action or
failure to act by the Borrower or any other party hereunder or under any Note,
or before exercising any rights it may have in respect thereof, unless such
amendment, modification, waiver, consent or exercise would (A) increase the
amount of such participant’s portion of such Lender’s Commitment, (B) reduce the
principal amount of or rate of interest on the Advances, or any fee or other
amounts payable hereunder to which such participant would be entitled to receive
a share under such participation agreement, or (C) postpone any date fixed for
any payment of principal of or interest on the Advances, for amounts due with
respect to any fee or other amounts payable hereunder to which such participant
would be entitled to receive a share under such participation agreement.

40



--------------------------------------------------------------------------------



 



             (f) Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 8.07, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower in writing and directly related to the transactions
contemplated hereunder; provided that, prior to any such disclosure, the
assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any confidential information relating to the
Borrower received by it from such Lender in accordance with the terms of
Section 8.09.
             (g) No participation or assignment hereunder shall be made in
violation of the Securities Act of 1933, as amended from time to time, or any
applicable state securities laws, and each Lender hereby represents that it will
make any Advance for its own account in the ordinary course of its business and
not with a view to the public distribution or sale thereof.
             (h) Anything in this Agreement to the contrary notwithstanding, any
Lender may at any time assign or create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it and any Note issued to it hereunder) in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System (or any successor regulation thereto) and the
applicable operating circular of such Federal Reserve Bank.
          SECTION 8.08 Indemnification. The Borrower agrees to indemnify and
hold harmless the Administrative Agent, each Co-Documentation Agent and each
Lender and each of their Affiliates and their respective officers, directors,
employees, agents and advisors (each an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) that may be
incurred by or asserted against any Indemnified Party, in each case arising out
of or in connection with or by reason of, or in connection with the preparation
for a defense of, any investigation, litigation or proceeding (whether or not an
Indemnified Party is a party thereto) arising out of, related to or in
connection with the Commitments hereunder or the Advances made pursuant hereto
or any transactions done in connection herewith, including, without limitation,
any transaction in which any proceeds of the Advances are, or are proposed, to
be applied, (collectively, the “Indemnified Matters”); provided that the
Borrower shall have no obligation to any Indemnified Party under this Section
8.08 with respect to (i) matters for which such Indemnified Party has been
reimbursed by or on behalf of the Borrower pursuant to any other provision of
this Agreement, but only to the extent of such reimbursement, or
(ii) Indemnified Matters found by a court of competent jurisdiction to have
resulted from the willful misconduct or gross negligence of such Indemnified
Party. If any action is brought against any Indemnified Party, such Indemnified
Party shall promptly notify the Borrower in writing of the institution of such
action and the Borrower shall thereupon have the right, at its option, to elect
to assume the defense of such action; provided, however, that the Borrower shall
not, in assuming the defense of any Indemnified Party in any Indemnified Matter,
agree to any dismissal or settlement of such Indemnified Matter without the
prior written consent of such Indemnified Party, which consent shall not be
unreasonably withheld, if such dismissal or settlement (A) would require any
admission or acknowledgment of culpability or wrongdoing by such Indemnified
Party or (B) would provide for any nonmonetary relief to any Person to be
performed by such Indemnified Party. If the Borrower so elects, it shall
promptly assume the defense of such action, including the employment of counsel
(reasonably satisfactory to such Indemnified Party) and payment of expenses.
Such Indemnified Party shall have the right to employ its or their own counsel
in any such case, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party unless (1) the employment of such counsel
shall have been authorized in writing by the Borrower in connection with the
defense of such action or (2) the Borrower shall not have properly employed
counsel reasonably satisfactory to such Indemnified Party to have charge of the
defense of such action, in which case such fees and expenses shall be paid by
the Borrower. If an Indemnified Party shall have reasonably concluded (based
upon the advice of counsel)

41



--------------------------------------------------------------------------------



 



that the representation by one counsel of such Indemnified Party and the
Borrower creates a conflict of interest for such counsel, the reasonable fees
and expenses of such counsel shall be borne by the Borrower and the Borrower
shall not have the right to direct the defense of such action on behalf of such
Indemnified Party (but shall retain the right to direct the defense of such
action on behalf of the Borrower). Anything in this Section 8.08 to the contrary
notwithstanding, the Borrower shall not be liable for the fees and expenses of
more than one counsel for any Indemnified Party in any jurisdiction as to any
Indemnified Matter or for any settlement of any Indemnified Matter effected
without its written consent. All obligations of the Borrower under this
Section 8.08 shall survive the making and repayment of the Advances and the
termination of this Agreement.
          SECTION 8.09 Confidentiality. None of the Administrative Agent or
Lenders may disclose to any Person any confidential, proprietary or non-public
information of the Borrower furnished to the Administrative Agent or the Lenders
by the Borrower or any of its Subsidiaries (such information being referred to
collectively herein as the “Borrower Information”), except that each of the
Administrative Agent and each of the Lenders may disclose Borrower Information
(i) to its and its Affiliates’ employees, officers, directors, agents, auditors
and advisors (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Borrower Information
and instructed to keep such Borrower Information confidential on substantially
the same terms as provided herein), (ii) to the extent requested by any
regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 8.09 to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement, (vii) to the extent such Borrower
Information (A) is or becomes generally available to the public on a
non-confidential basis other than as a result of a breach of this Section 8.09
by the Administrative Agent or such Lender, or (B) is or becomes available to
the Administrative Agent or such Lender on a non-confidential basis from a
source other than the Borrower, provided such source is not bound by a
confidentiality agreement or other legal or fiduciary obligations of secrecy
with the Borrower with respect to the Borrower Information, and (viii) with the
consent of the Borrower.
          SECTION 8.10 Patriot Act. Each Lender and the Administrative Agent
hereby notifies the Borrower that, pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow it to identify the Borrower in accordance with
the Patriot Act. The Borrower shall promptly provide such information upon
request by any Lender or Administrative Agent.
          SECTION 8.11 Judgment. (a) If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due hereunder in Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase Dollars with such other currency at Citibank’s principal office in
London at 11:00 A.M. (London time) on the Business Day preceding that on which
final judgment is given.
          (b) If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in a Committed Currency into Dollars,
the parties agree to the fullest extent that they may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase such Committed
Currency with Dollars at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

42



--------------------------------------------------------------------------------



 



             (c) The obligation of the Borrower in respect of any sum due from
it in any currency (the “Primary Currency”) to any Lender or the Administrative
Agent hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to the Borrower such excess.
          SECTION 8.12 Consent to Jurisdiction and Service of Process. All
judicial proceedings brought against the Borrower with respect to this Agreement
or any instrument or other documents delivered hereunder may be brought in any
state or federal court in the Borough of Manhattan in the State of New York, and
by execution and delivery of this Agreement, the Borrower accepts, for itself
and in connection with its properties, generally and unconditionally, the
nonexclusive jurisdiction of the aforesaid courts, and irrevocably agrees to be
bound by any final judgment rendered thereby in connection with this Agreement
or any instrument or other document delivered hereunder from which no appeal has
been taken or is available. The Borrower agrees to receive service of process in
any such proceeding in any such court at its office at 77 West 66th Street, 15th
Floor, New York, New York 10023, Attention: Kenneth E. Newman (or at such other
address in the Borough of Manhattan in the State of New York as the Borrower
shall notify the Administrative Agent from time to time) and, if the Borrower
ever ceases to maintain such office in the Borough of Manhattan, irrevocably
designates and appoints CT Corporation System, 1633 Broadway, New York, New York
10019, or any other address in the State of New York communicated by CT
Corporation System to the Administrative Agent, as its agent to receive on its
behalf service of all process in any such proceeding in any such court, such
service being hereby acknowledged by the Borrower to be effective and binding
service in every respect.
          SECTION 8.13 Substitution of Currency. If a change in any Committed
Currency occurs pursuant to any applicable law, rule or regulation of any
governmental, monetary or multi-national authority, this Agreement (including,
without limitation, the definition of Eurocurrency Rate) will be amended to the
extent determined by the Administrative Agent (acting reasonably, in
consultation with the Borrower and in accordance with the terms of Section 8.01
hereof) to be necessary to reflect the change in currency and to put the Lenders
and the Borrower in the same position, so far as possible, that they would have
been in if no change in such Committed Currency had occurred.
          SECTION 8.14 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.
          SECTION 8.15 Execution in Counterparts. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of an original executed counterpart of
this Agreement. A full set of executed counterparts of this Agreement shall be
lodged with each of the Administrative Agent and the Borrower. Any Notes issued
hereunder shall be delivered in original hard copy to the Lender requesting such
Note.

43



--------------------------------------------------------------------------------



 



          SECTION 8.16 Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

44



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective representatives thereunto duly authorized, as of
the date first above written.

                      THE BORROWER    
 
                        THE WALT DISNEY COMPANY
 
               
 
      By:   /s/ Christine M. McCarthy    
 
               
 
      Title:   Executive Vice President, Corporate Finance    
 
          and Real Estate Treasurer    
 
                    THE ADMINISTRATIVE AGENT    
 
                        CITICORP USA, INC.,         as Administrative Agent
 
               
 
      By:   /s/ Carolyn Kee    
 
               
 
      Title:   Vice President    
 
                    THE JOINT LEAD ARRANGERS         AND JOINT BOOK MANAGERS    
 
                        BANC OF AMERICA SECURITIES LLC         as Joint Lead
Arranger and Joint Book Manager
 
               
 
      By:   /s/ Andrew Hensley    
 
               
 
      Title:   Vice President    
 
                        CITIGROUP GLOBAL MARKETS, INC.,         as Joint Lead
Arranger and Joint Book Manager
 
               
 
      By:   /s/ Carolyn Kee    
 
               
 
      Title:   Managing Director    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                      THE SYNDICATION AGENT    
 
                        BANK OF AMERICA, N.A.         as Syndication Agent
 
               
 
      By:   /s/ Amy Peden    
 
               
 
      Title:   Vice President    
 
                    THE CO-DOCUMENTATION AGENTS    
 
                        BARCLAYS BANK PLC,         as Co-Documentation Agent
 
               
 
      By:   /s/ Alison McGuigan    
 
               
 
      Title:   Associate Director    
 
                        BNP PARIBAS SA,         as Co-Documentation Agent
 
               
 
      By:   /s/ Simone Vincour McKeever    
 
               
 
      Title:   Director    
 
               
 
      By:   /s/ Todd Rodgers    
 
               
 
      Title:   Vice President    
 
                        HSBC BANK USA, National Association         as
Co-Documentation Agent
 
               
 
      By:   /s/ David Wagstaff    
 
               
 
      Title:   Senior Vice President    
 
                        JPMORGAN CHASE BANK, N.A.         as Co-Documentation
Agent
 
               
 
      By:   /s/ William P. Rindfuss    
 
               
 
      Title:   Vice President    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



THE INITIAL LENDERS
Commitment

              $205,000,000.00   CITICORP USA, INC., as Lender
 
           
 
  By:   /s/ Carolyn Kee    
 
           
 
  Title:   Vice President    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $205,000,000.00   BANK OF AMERICA, N.A.,     as Lender
 
           
 
  By:   /s/ Amy Peden    
 
           
 
  Title:   Vice President    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $150,000,000.00   BARCLAYS BANK PLC,         as Lender    
 
           
 
  By:   /s/ Alison McGuigan    
 
           
 
  Title:   Associate Director    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $150,000,000.00   BNP PARIBAS SA,     as Lender
 
           
 
  By:   /s/ Simone Vincour McKeever    
 
           
 
  Title:   Director    
 
           
 
  By:   /s/ Richard Pace    
 
           
 
  Title:   Managing Director    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $150,000,000.00   HSBC BANK USA, National Association     as
Lender
 
           
 
  By:   /s/ David Wagstaff    
 
           
 
  Title:   Senior Vice President    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $150,000,000.00   JPMORGAN CHASE BANK, N.A.     as Lender
 
           
 
  By:   /s/ William P. Rindfuss    
 
           
 
  Title:   Vice President    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $95,000,000.00   THE BANK OF TOKYO — MITSUBISHI UFJ, Ltd.     as
Lender
 
           
 
  By:   /s/ Karen Ossolinski    
 
           
 
  Title:   Authorized Signatory    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $95,000,000.00   CREDIT SUISSE, New York Branch, as     Lender
 
           
 
  By:   /s/ Doreen Barr    
 
           
 
  Title:   Vice President    
 
           
 
  By:   /s/ Cassandra Droogan    
 
           
 
  Title:   Vice President    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $95,000,000.00   DEUTSCHE BANK AG, New     York Branch, as Lender
 
           
 
  By:   /s/ Yvonne Preil    
 
           
 
  Title:   Vice President    
 
           
 
  By:   /s/ Andreas Neumeier    
 
           
 
  Title:   Director    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $95,000,000.00   MIZUHO CORPORATE BANK Ltd., as     Lender
 
           
 
  By:   /s/ Raymond Ventura    
 
           
 
  Title:   Deputy General Manager    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $95,000,000.00   STANDARD CHARTERED BANK,     as Lender
 
           
 
  By:   /s/ Mary Machado-Schammel    
 
           
 
  Title:   Senior Vice President    
 
           
 
  By:   /s/ Robert K. Reddington    
 
           
 
  Title:   AVP/Credit Documentation    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $95,000,000.00   THE ROYAL BANK OF SCOTLAND,     as Lender
 
           
 
  By:   /s/ Vincent Fitzgerald    
 
           
 
  Title:   Managing Director    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $95,000,000.00   UBS LOAN FINANCE LLC,     as Lender
 
           
 
  By:   /s/ Irja R. Otsa    
 
           
 
  Title:   Associate Director    
 
           
 
  By:   /s/ Pamela Oh    
 
           
 
  Title:   Associate Director    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $50,000,000.00   HARRIS NESBITT FINANCING, INC.,     as Lender
 
           
 
  By:   /s/ Joseph W. Linder    
 
           
 
  Title:   Vice President    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $50,000,000.00   SOCIÉTÉ GÉNÉRALE,     as Lender
 
           
 
  By:   /s/ Mark Vigil    
 
           
 
  Title:   Managing Director    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $50,000,000.00   SUMITOMO MITSUI BANKING CORPORATION,     as
Lender
 
           
 
  By:   /s/ Yoshihiro Hyakutome    
 
           
 
  Title:   Joint General Manager    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $50,000,000.00   SUNTRUST BANK,     as Lender
 
           
 
  By:   /s/ Robert Bugbee    
 
           
 
  Title:   Director    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $50,000,000.00   WILLIAM STREET     COMMITMENT CORPORATION    
(Recourse only to assets of William Street Commitment Corporation), as Lender
 
           
 
  By:   /s/ Mark Walton    
 
           
 
  Title:   Assistant Vice President    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $25,000,000.00   AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED,
    as Lender
 
           
 
  By:   /s/ R. Scott McInnis    
 
           
 
  Title:   General Manager, Americas    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $25,000,000.00   BANCA DI ROMA SPA, as Lender
 
           
 
  By:   /s/ Tom Woodruff    
 
           
 
  Title:   Vice President    
 
           
 
  By:   /s/ Luca Balestra    
 
           
 
  Title:   Senior Vice President    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $25,000,000.00   BANCA INTESA, S.P.A.,     as Lender
 
           
 
  By:   /s/ Frank Maffei    
 
           
 
  Title:   Vice President    
 
           
 
  By:   /s/ Anthony F. Giobbi    
 
           
 
  Title:   First Vice President    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $25,000,000.00   BEAR STEARNS CORPORATE LENDING INC.,     as
Lender
 
           
 
  By:   /s/ Keith Barnish    
 
           
 
  Title:   Executive Vice President    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $25,000,000.00   ING BANK N.V.,     as Lender
 
           
 
  By:   /s/ Maurice Kenny    
 
           
 
  Title:   Vice President    
 
           
 
  By:   /s/ Aidan Neill    
 
           
 
  Title:   Vice President    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $25,000,000.00   LEHMAN COMMERCIAL PAPER INC.,     as Lender
 
           
 
  By:   /s/ Janine M. Shugan    
 
           
 
  Title:   Authorized Signatory    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $25,000,000.00   LLOYDS TSB BANK PLC,     as Lender
 
           
 
  By:   /s/ Windsor R. Davies    
 
           
 
  Title:   Director    
 
           
 
  By:   /s/ Andrew Roberts    
 
           
 
  Title:   Vice President    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $25,000,000.00   MERRILL LYNCH BANK USA,     as Lender
 
           
 
  By:   /s/ Frank Stepan    
 
           
 
  Title:   Vice President    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $25,000,000.00   ROYAL BANK OF CANADA,     as Lender
 
           
 
  By:   /s/ James F. Disher    
 
           
 
  Title:   Authorized Signatory    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $25,000,000.00   STATE STREET BANK AND TRUST COMPANY,     as
Lender
 
           
 
  By:   /s/ Mary H. Carey    
 
           
 
  Title:   Vice President    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $25,000,000.00   THE BANK OF NEW YORK, as Lender
 
           
 
  By:   /s/ John Foote    
 
           
 
  Title:   Vice President    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $25,000,000.00   UNION BANK OF CALIFORNIA, N.A.,     as Lender
 
           
 
  By:   /s/ Dan Mandel    
 
           
 
  Title:   Vice President    

Amended and Restated Four-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $25,000,000.00   WELLS FARGO BANK, N.A.,     as Lender
 
           
 
  By:   /s/ Ling Li    
 
           
 
  Title:   Vice President    

Amended and Restated Four-Year Credit Agreement

 